

EXHIBIT 10.2




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF
THIS EXHIBIT. THE REDACTIONS ARE INDICATED WITH “[**]”. A COMPLETE VERSION OF
THIS EXHIBIT HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.















MANUFACTURING AND SUPPLY AGREEMENT






--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
 
 
 
Page


 
 
 
 
 
ARTICLE I.
 
DEFINITIONS
1


 
 
 
 
 
1.1


 
"Additional Services"
1


 
 
 
 
1.2


 
"Affiliate(s)"
1


 
 
 
 
1.3


 
"Agreed Delivery Date"
2


 
 
 
 
1.4


 
"Agreement"
2


 
 
 
 
1.5


 
"API"
2


 
 
 
 
1.6


 
"Applicable Law"
2


 
 
 
 
1.7


 
"Base Fee"
2


 
 
 
 
1.8


 
"Bill Back Items"
2


 
 
 
 
1.9


 
"Certificate of Analysis"
2


 
 
 
 
1.10


 
"Certificate of Compliance"
2


 
 
 
 
1.11


 
"Claim"
2


 
 
 
 
1.12


 
"Confidentiality Agreement"
2


 
 
 
 
1.13


 
"Control"
2


 
 
 
 
1.14


 
"Deficiency Notice"
2


 
 
 
 
1.15


 
"DepoFoam® Technology"
2


 
 
 
 
1.16


 
"Discretionary Manufacturing Changes"
3


 
 
 
 
1.17


 
"Effective Date"
3


 
 
 
 
1.18


 
"EMA"
3


 
 
 
 
1.19


 
"Equipment"
3


 
 
 
 
1.20


 
"Existing Pacira Intellectual Property"
3


 
 
 
 
1.21


 
"Existing Patheon Intellectual Property"
3


 
 
 
 
1.22


 
"Expected Yield Rate"
3


 
 
 
 
1.23


 
"Expert"
3


 
 
 
 
1.24


 
"Exploit"
3


 
 
 
 
1.25


 
"Facility"
3


 
 
 
 
1.26


 
"FDA"
3


 
 
 
 
1.27


 
"FDA Act"
3


 
 
 
 


-i-


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)



 
 
 
Page


 
 
 
 
1.28


 
"FDA Approval Date"
3


 
 
 
 
1.29


 
"Field"
3


 
 
 
 
1.30


 
"Filing Party"
3


 
 
 
 
1.31


 
"Final Filing"
3


 
 
 
 
1.32


 
"Forecast"
3


 
 
 
 
1.33


 
"GMP"
3


 
 
 
 
1.34


 
"Indemnification Claim Notice"
4


 
 
 
 
1.35


 
"Indemnified Party"
4


 
 
 
 
1.36


 
"Indemnifying Party"
4


 
 
 
 
1.37


 
"Initial Draft"
4


 
 
 
 
1.38


 
"Initial Term"
4


 
 
 
 
1.39


 
"Loss"
4


 
 
 
 
1.40


 
"Maintenance"
4


 
 
 
 
1.41


 
"Make Good Costs"
4


 
 
 
 
1.42


 
"Manufacture" and "Manufacturing Services"
4


 
 
 
 
1.43


 
"Manufacturing Expansion Area"
4


 
 
 
 
1.44


 
"Manufacturing Services Termination Costs"
4


 
 
 
 
1.45


 
"Manufacturing Suite A-2"
4


 
 
 
 
1.46


 
"Manufacturing Suite B-2"
4


 
 
 
 
1.47


 
"Manufacturing Suites"
4


 
 
 
 
1.48


 
"Marketing Authorization"
5


 
 
 
 
1.49


 
"Materials"
5


 
 
 
 
1.50


 
"NDA"
5


 
 
 
 
1.51


 
"Non-Conforming Product"
5


 
 
 
 
1.52


 
"Non-Filing Party"
5


 
 
 
 
1.53


 
"Pacira"
5


 
 
 
 
1.54


 
"Pacira Annual Volume Forecast"
5


 
 
 
 
1.55


 
"Pacira Assignors"
5


 
 
 
 


-ii-


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)



 
 
 
Page


 
 
 
 
1.56


 
"Pacira Indemnified Parties"
5


 
 
 
 
1.57


 
"Pacira Manufacturing Equipment"
5


 
 
 
 
1.58


 
"Pacira's Manufacturing Process"
5


 
 
 
 
1.59


 
"Pacira's Manufacturing Process Improvements"
5


 
 
 
 
1.60


 
"Pacira On Site Representative"
6


 
 
 
 
1.61


 
"Pacira Product Improvements"
6


 
 
 
 
1.62


 
"Pacira Purchased Patheon Manufacturing Equipment"
6


 
 
 
 
1.63


 
"Pacira Specification Improvements"
6


 
 
 
 
 
1.64


 
"Pacira-Supplied Materials"
6


 
 
 
 
1.65


 
"Party" and "Parties"
6


 
 
 
 
1.66


 
"Patheon"
6


 
 
 
 
1.67


 
"Patheon Assignors"
6


 
 
 
 
1.68


 
"Patheon Indemnified Parties"
6


 
 
 
 
1.69


 
"Patheon Independent Manufacturing Equipment Improvements"
6


 
 
 
 
1.70


 
"Patheon Manufacturing Equipment"
6


 
 
 
 
1.71


 
"Patheon Nonconformance"
6


 
 
 
 
1.72


 
"Person"
6


 
 
 
 
1.73


 
"Product"
6


 
 
 
 
1.74


 
"Product Fee"
6


 
 
 
 
1.75


 
"Project Manager" and "Project Mangers"
6


 
 
 
 
1.76


 
"Proprietary Information"
6


 
 
 
 
1.77


 
"Purchase Order"
6


 
 
 
 
1.78


 
"Quality Agreement"
7


 
 
 
 
1.79


 
"Regulatory Approval"
7


 
 
 
 
1.80


 
"Regulatory Authority"
7


 
 
 
 
1.81


 
"Regulatory Filings"
7


 
 
 
 
1.82


 
"Regulatory Obligations"
7


 
 
 
 
1.83


 
"Remediation Period"
7


 
 
 
 


-iii-


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)



 
 
 
Page


 
 
 
 
1.84


 
"Reports"
7


 
 
 
 
1.85


 
"Required Manufacturing Changes"
7


 
 
 
 
1.86


 
"Safety Stock"
7


 
 
 
 
1.87


 
"Scheduled Production Date"
7


 
 
 
 
1.88


 
"Services"
7


 
 
 
 
1.89


 
"Shipment Costs"
7


 
 
 
 
1.90


 
"Specifications"
7


 
 
 
 
1.91


 
"Steering Committee"
7


 
 
 
 
1.92


 
"Strategic Co-Production Agreement"
8


 
 
 
 
1.93


 
"Supplies"
8


 
 
 
 
1.94


 
"Technical Transfer Agreement"
8


 
 
 
 
1.95


 
"Term"
8


 
 
 
 
1.96


 
"Territory"
8


 
 
 
 
1.97


 
"Third Party"
8


 
 
 
 
1.98


 
"Transfer Services"
8


 
 
 
 
1.99


 
"Yield" has the meaning set forth in Section 2.8(f)
8


 
 
 
 
 
ARTICLE II.
 
MANUFACTURING SERVICES
8


 
 
 
 
 
2.1


 
Supply Obligations
8


 
 
 
 
2.2


 
Materials, Bill Back Items and Additional Services
9


 
 
 
 
2.3


 
Forecasting, Order, and Delivery of Products
11


 
 
 
 
2.4


 
Product Fees
12


 
 
 
 
2.5


 
Base Fees
12


 
 
 
 
2.6


 
Product Fee Adjustment
12


 
 
 
 
2.7


 
Safety Stock; Failure or Inability to Supply Product
12


 
 
 
 
2.8


 
Non-Conforming Product
13


 
 
 
 
2.9


 
Equipment and Amendment of Product Specifications, Manufacturing Process,
Equipment and Formulation
15


 
 
 
 
2.10


 
Usage of Manufacturing Suites
17


 
 
 
 
2.11


 
[**]
17




-iv-


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)



 
 
 
 
Page


 
 
 
 
 
ARTICLE III.
 
ELECTION TO OPERATE THE MANUFACTURING SUITES
18


 
 
 
 
 
3.1


 
Quality Agreement
18


 
 
 
 
3.2


 
Release
18


 
 
 
 
3.3


 
Maintenance of Facility
18


 
 
 
 
3.4


 
Pacira On Site Representatives; Project Managers
18


 
 
 
 
3.5


 
Notification of Regulatory Inspections
19


 
 
 
 
3.6


 
Manufacturing Records
19


 
 
 
 
3.7


 
Labeling and Packaging
20


 
 
 
 
3.8


 
Compliance with Applicable Laws
20


 
 
 
 
3.9


 
Compliance Audits
20


 
 
 
 
3.10


 
Inventory Reviews
20


 
 
 
 
3.11


 
Product Inquiries and Complaints
20


 
 
 
 
3.12


 
Reports
21


 
 
 
 
3.13


 
Product Recalls
21


 
 
 
 
3.14


 
Payment Audits
21


 
 
 
 
3.15


 
Subcontractors
21


 
 
 
 
3.16


 
Regulatory Filing Obligations
23


 
 
 
 
 
ARTICLE IV.
 
FEES AND INVOICING
24


 
 
 
 
 
4.1


 
General
24


 
 
 
 
4.2


 
Late Fees
24


 
 
 
 
4.3


 
Disputed Invoices
24


 
 
 
 
4.5


 
Taxes
24


 
 
 
 
ARTICLE V.
 
INTELLECTUAL PROPERTY
25


 
 
 
 
5.1


 
Ownership
26


 
 
 
 
5.2


 
Licenses
26


 
 
 
 
5.3


 
Third Person Litigation
29


 
 
 
 
5.4


 
Technology Transfer
30


 
 
 
 
5.5


 
Licenses of Rights to Intellectual Property
30


 
 
 
 


-v-


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)



 
 
 
 
Page


 
 
 
 
 
ARTICLE VI.
 
REPRESENTATIONS AND WARRANTIES
31


 
 
 
 
6.1


 
Representations and Warranties of Each Party
31


 
 
 
 
6.2


 
Additional Representations, Warranties, and Covenants of Patheon
31


 
 
 
 
6.3


 
Warranty
32


 
 
 
 
6.4


 
Additional Representations, Warranties, and Covenants of Pacira
33


 
 
 
 
6.5


 
DISCLAIMER
34


 
 
 
 
ARTICLE VII.
 
CONFIDENTIALITY
34


 
 
 
 
7.1


 
Confidentiality Obligations
34


 
 
 
 
7.2


 
Injunctive Relief
34


 
 
 
 
ARTICLE VIII.
 
TERM AND TERMINATION
34


 
 
 
 
8.1


 
Term
34


 
 
 
 
8.2


 
Termination
34


 
 
 
 
8.3


 
Effect of Termination
36


 
 
 
 
8.4


 
Transition Assistance
37


 
 
 
 
ARTICLE IX.
 
TERM AND TERMINATION
38


 
 
 
 
9.1


 
Pacira Indemnification Obligations
38


 
 
 
 
9.2


 
Patheon Indemnification Obligations
38


 
 
 
 
9.3


 
Indemnification Procedure
39


 
 
 
 
9.4


 
Insurance
40


 
 
 
 
9.5


 
Limitation on Damages
41


 
 
 
 
9.6


 
Product Liability Claims
41


 
 
 
 
9.7


 
Allocation of Risk
42


 
 
 
 
ARTICLE X.
 
MISCELLANEOUS
42


 
 
 
 
10.1


 
Notices
42


 
 
 
 
10.2


 
Force Majeure
42


 
 
 
 
10.3


 
Independent Contractor
43


 
 
 
 
10.4


 
Waiver
43


 
 
 
 
10.5


 
Entire Agreement
43


 
 
 
 


-vi-


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)



 
 
 
Page


 
 
 
 
10.6


 
Assignment; Change of Control
43


 
 
 
 
10.7


 
Amendment; Modification
44


 
 
 
 
10.8


 
Governing Law
44


 
 
 
 
10.9


 
Compliance with Applicable Laws
44


 
 
 
 
10.1


 
Dispute Resolution
44


 
 
 
 
10.11


 
Press Releases; Use of Trademarks
45


 
 
 
 
10.12


 
Severability
45


 
 
 
 
10.13


 
Construction
46


 
 
 
 
10.14


 
Third Party Beneficiaries
46


 
 
 
 
10.15


 
Further Assurances
46


 
 
 
 
10.16


 
Counterparts
46




-vii-


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




MANUFACTURING AND SUPPLY AGREEMENT
This MANUFACTURING AND SUPPLY AGREEMENT (this “Agreement”), dated as of April 4,
2014 (the “Effective Date”), is made by and between Pacira Pharmaceuticals,
Inc., a California corporation having its principal place of business at 5
Sylvan Way, Parsippany, NJ 07054, United States (“Pacira”), and Patheon UK
Limited, a company incorporated in England and Wales having its principal place
of business at Kingfisher Drive, Covingham, Swindon, SN35BZ, United Kingdom
(“Patheon”). Pacira and Patheon are sometimes referred to herein individually as
a “Party” and collectively as the “Parties.”
RECITALS
WHEREAS, Pacira has a commercial interest in the manufacture, packaging and
commercialization of a bupivacaine liposome injectable suspension delivered
through Pacira’s proprietary DepoFoam® technology and manufactured using the
Pacira Manufacturing Process, which is presently sold in the United States by
Pacira under the trademark EXPAREL® and may be sold in the future in and outside
of the United States under the EXPAREL® trademark or any other trademarks, by
Pacira or its licensees (the “Product”);
WHEREAS, Patheon has expertise and experience in manufacturing and packaging
pharmaceutical products and is interested in providing manufacturing services to
Pacira in connection with the Product;
WHEREAS, in anticipation of this Agreement and the goods and services that
Patheon will supply hereunder, the Parties are executing a strategic
co-production agreement (the “Strategic Co-Production Agreement”), an agreement
pursuant to which Patheon would undertake certain technical transfer and
construction services in order to validate and scale up Pacira’s technology
package and prepare Patheon’s facilities for the manufacture and packaging of
the Product (the “Technical Transfer Agreement”); and a Confidentiality
Agreement (defined below) for the purpose of protecting each Party’s Proprietary
Information; and
NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
covenants of the Parties contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound, do hereby agree as follows:
ARTICLE I. DEFINITIONS
The following terms shall have the meanings set forth below. Unless the context
indicates otherwise, the singular shall include the plural and the plural shall
include the singular. Any term not defined hereunder shall have the meaning
ascribed to such term in the Technical Transfer Agreement.
1.1    “Additional Services” means any services requested and approved by Pacira
that supplement Patheon’s regular performance of the Services, as described in
Schedule 2.1(a).

[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




1.2    “Affiliate(s)” means, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. For the purposes of
this Section 1.2 only, a Person will be regarded as in control of another Person
if such Person owns, or directly or indirectly controls, more than 50% of the
voting securities (or comparable equity interests) or other ownership interests
of the other Person, or if such Person directly or indirectly possesses the
power to direct or cause the direction of the management or policies of the
other Person, whether through the ownership of voting securities, by contract,
or any other means whatsoever.
1.3    “Agreed Delivery Date” has the meaning set forth in Section 2.3(d).
1.4    “Agreement” has the meaning set forth in the Preamble hereto.
1.5    “API” means the active pharmaceutical ingredient bupivacaine.
1.6    “Applicable Law” means applicable United States and foreign federal,
state, and local laws, orders, rules, regulations, guidelines, standards,
customs and ordinances, including, without limitation, those (to the extent they
are applicable) of the FDA and comparable foreign Regulatory Authorities,
including the FDA Act.
1.7    “Base Fee” means the monthly fee paid by Pacira in consideration for the
Services, as more specifically set forth in Schedule 2.1(a) of this Agreement.
For the avoidance of doubt, Base Fees do not include Capital Expenditures (as
defined in the Technical Transfer Agreement), Product Fees, Material Costs, or
charges for Bill Back Items or Additional Services.
1.8    “Bill Back Items” means the items and services set forth in Schedule
2.1(a) that are used or necessary in connection with the Manufacture of the
Products and which result in a nominal cost to Pacira.
1.9    “Certificate of Analysis” means a certificate evidencing the analytical
tests conducted on a specific batch of Product or Material and setting forth,
inter alia, the items tested, specifications, and test results.
1.10    “Certificate of Compliance” means a certificate stating that a specific
batch of Product complies with the warranty set forth in Section 6.3.
1.11    “Claim” has the meaning set forth in Section 9.3(a).
1.12    “Confidentiality Agreement” has the meaning set forth in Section 7.1.
1.13    “Control” or “Controlled” means ownership or the right by a Party to
assign or grant a license or sublicense under intellectual property rights to
the other Party of the scope set forth herein, without breaching the terms of
any agreement with a Third Party.
1.14    “Deficiency Notice” has the meaning set forth in Section 2.8(a).



2


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




1.15    “DepoFoam® Technology” is Pacira’s proprietary, extended-release drug
delivery technology, using a multivesicular liposomal platform that encapsulates
drugs without altering their molecular structure and then releases them over a
desired period.
1.16    “Discretionary Manufacturing Changes” has the meaning set forth in
Section 2.9(c).
1.17    “Effective Date” has the meaning set forth in the Preamble hereto
1.18     “EMA” means the European Medicines Agency.
1.19    “Equipment” means any equipment used in the Manufacture of the Product.
1.20    “Existing Pacira Intellectual Property” has the meaning set forth in
Section 5.1(a).
1.21    “Existing Patheon Intellectual Property” has the meaning set forth in
Section 5.1(b).
1.22    “Expected Yield Rate” has the meaning set forth in Section 2.8(f).
1.23    “Expert” has the meaning set forth in Section 2.8.
1.24    “Exploit” means to make, have made, import, use, sell, offer for sale,
or otherwise dispose of a product or process, including the research,
development (including the conduct of clinical trials), registration,
modification, enhancement, improvement, Manufacture, storage, formulation,
optimization, export, transport, distribution, promotion, or marketing of a
product or process.
1.25    “Facility” means the facility of Patheon located at Kingfisher Drive,
Swindon, Wiltshire SN3 5BZ, United Kingdom, or such other facility approved in
accordance with Section 3.3(a).
1.26    “FDA” means the United States Food and Drug Administration and any
successor organization thereto and all agencies under its direct control.
1.27    “FDA Act” means the Federal Food, Drug, and Cosmetic Act, as amended.
1.28    “FDA Approval Date” means the date of receipt of FDA approval for
Patheon’s manufacturing, testing, and packaging for the Product from
Manufacturing Suite A-2.
1.29    “Field” means pharmaceutical products containing bupivacaine as the
active pharmaceutical ingredient, and methods of making, delivering or using
such pharmaceutical products.
1.30    “Filing Party” has the meaning set forth in Section 3.16(a).
1.31    “Final Filing” has the meaning set forth in Section 3.16(d).



3


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




1.32    “Forecast” has the meaning set forth in Section 2.3(a).
1.33    “GMP” means the current good manufacturing practices applicable from
time to time to the Manufacturing of the Product, or any intermediate of the
Product, pursuant to Applicable Law, including those promulgated under the FDA
Act at 21 C.F.R. (chapters 210 and 211), and those promulgated under EC
Directive 2003/94/EC, together with the latest FDA and EMA guidance documents
pertaining to manufacturing and quality control practice, all as updated,
amended and revised from time to time.
1.34    “Indemnification Claim Notice” has the meaning set forth in Section
9.3(a).
1.35    “Indemnified Party” has the meaning set forth in Section 9.3(a).
1.36    “Indemnifying Party” has the meaning set forth in Section 9.3(a).
1.37    “Initial Draft” has the meaning set forth in Section 3.16(b).
1.38    “Initial Term” has the meaning set forth in Section 8.1.
1.39    “Loss” means any claims, lawsuits, losses, damages, liabilities,
penalties, costs, and expenses (including reasonable attorneys’ fees and
disbursements).
1.40    “Maintenance” means the maintenance of Equipment and Facilities in
satisfactory operating condition, including the performance of systematic
inspection and service of Equipment.
1.41    “Make Good Costs” has the meaning set forth in Section 8.3(d).
1.42    “Manufacture” and “Manufacturing Services” means the manufacturing,
processing, formulating, filling, packaging, labeling, storage, handling, and
quality control testing of Materials or of the Product as more particularly set
out in Schedule 2.1(a).
1.43    “Manufacturing Expansion Area” means the area identified in the
footprint set forth in Schedule 1.47.
1.44    “Manufacturing Services Termination Costs” has the meaning set forth in
Section 8.3(f).
1.45    “Manufacturing Suite A-2” means the manufacturing suite at the Facility,
whose footprint is set forth in Schedule 1.47, which footprint may be revised by
the Parties during the Term of and pursuant to the Technical Transfer Agreement
in order to adapt the Manufacturing Suite A-2 to Pacira’s Manufacturing Process.
1.46    “Manufacturing Suite B-2” means the manufacturing suite at the Facility,
whose footprint is set forth in Schedule 1.47, which footprint may be revised by
the Parties during the Term of and pursuant to the Technical Transfer Agreement
in order to adapt the Manufacturing Suite B-2 to Pacira’s Manufacturing Process.



4


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




1.47    “Manufacturing Suites” means Manufacturing Suite A-2 and Manufacturing
Suite B-2, together with the areas identified in the plan attached as Schedule
1.47 as the areas for the Filling and Support Operations and Secondary
Operations, and the Manufacturing Expansion Area (if Pacira exercises its right
to have Patheon complete such expansion pursuant to the terms of Section 2.11)
as represented in the footprint attached as Schedule 1.47. The footprint of the
Manufacturing Suites is diagrammatic in nature and is intended to generally
depict the location and approximate size of current and future spaces allocated
to Pacira. Such footprint may be amended during the Term of and pursuant to the
Technical Transfer Agreement to be specifically adapted to the Manufacture of
the Product, and the Parties shall agree upon the definitive footprint, taking
into account parameters such as the exact design of the space, space
classifications, code requirements, equipment, material, personnel, waste stream
process flows, equipment sizing and utility requirements.
1.48    “Marketing Authorization” means an approved New Drug Application as
defined in the FDA Act and the regulations promulgated thereunder, or any
corresponding foreign application, registration, or certification, necessary or
reasonably useful to market any Product in a country or regulatory jurisdiction
other than the United States, including applicable pricing and reimbursement
approvals, and all supplements and amendments thereto.
1.49    “Materials” means all API, lipids, excipients and processing aids, and
processing, filling and packaging components, used in connection with the
Manufacture of the Product and listed in Schedule 1.49, as amended prior to
Product launch, based on the Parties’ most recent usage experience rate, and to
reflect changes to the Specifications.
1.50    “NDA” means the new drug application for a product, including the
Product, requesting permission to place a drug on the market in accordance with
21 C.F.R. Part 314, and all supplements filed pursuant to the requirements of
the FDA, including all documents, data, and other information filed concerning
such product that are necessary for FDA approval to market such product in the
Territory.
1.51    “Non-Conforming Product” means (a) a batch of Product that fails, or is
aborted during processing; or (b) a Product Manufactured by Patheon that fails
to conform to the warranty set forth in Section 6.3.
1.52    “Non-Filing Party” has the meaning set forth in Section 3.16(a).
1.53    “Pacira” has the meaning set forth in the Preamble hereto.
1.54    “Pacira Annual Volume Forecast” has the meaning set forth in Section
2.3(d).
1.55    “Pacira Assignors” has the meaning set forth in Section 5.1(h).
1.56    “Pacira Indemnified Parties” has the meaning set forth in Section 9.2.
1.57    “Pacira Manufacturing Equipment” has the meaning set forth in Section
2.9(a).



5


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




1.58    “Pacira’s Manufacturing Process” means Pacira’s proprietary process for
Manufacturing the Product, and each intermediate of the Product, using the
DepoFoam® technology as approved by the FDA as of the Effective Date.
1.59    “Pacira’s Manufacturing Process Improvements” has the meaning set forth
in Section 5.1(e)(i).
1.60    “Pacira On Site Representative” has the meaning set forth in Section
3.4.
1.61    “Pacira Product Improvements” has the meaning set forth in Section
5.1(e)(i).
1.62    “Pacira Purchased Patheon Manufacturing Equipment” has the meaning set
forth in Section 2.9(a)(ii).
1.63    “Pacira Specification Improvements” has the meaning set forth in
Section 5.1(e)(i).
1.64    “Pacira-Supplied Materials” has the meaning set forth in Section 2.2(c).
1.65    “Party” and “Parties” have the meanings set forth in the Preamble
hereto.
1.66    “Patheon” has the meaning set forth in the Preamble hereto.
1.67    “Patheon Assignors” has the meaning set forth in Section 5.1(g).
1.68    “Patheon Indemnified Parties” has the meaning set forth in Section 9.1.
1.69    “Patheon Independent Manufacturing Equipment Improvements” has the
meaning set forth in Section 5.1(f)(i).
1.70    “Patheon Manufacturing Equipment” has the meaning set forth in
Section 2.9(a)(ii).
1.71    “Patheon Nonconformance” has the meaning set forth in Section 2.8(c).
1.72    “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, or other similar entity or organization, including a government
or political subdivision, department, or agency of a government.
1.73    “Product” has the meaning set forth in the Recitals hereto in finished,
packaged form or finished, unpackaged form, according to the Specifications, as
the same may be amended from time to time.
1.74    “Product Fee” has the meaning set forth in Section 2.4.
1.75    “Project Manager” and “Project Managers” have the meaning set forth in
Section 3.4.



6


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




1.76    “Proprietary Information” has the meaning set forth in the
Confidentiality Agreement.
1.77    “Purchase Order” means a written purchase order that sets forth (a) the
quantities of each presentation of Product to be delivered by Patheon to Pacira,
(b) the requested delivery dates therefor, and (c) the size of the vials,
packaging and labeling to be used for such Product (or if no packaging or
labeling is to be used).
1.78    “Quality Agreement” has the meaning set forth in Section 3.1.
1.79    “Regulatory Approval” means any and all approvals (including pricing and
reimbursement approvals), licenses, registrations, or authorizations of any
Regulatory Authority necessary to Exploit the Product in any country in the
Territory, including any (a) approval of a Product, Marketing Authorization and
supplements and amendments thereto; (b) pre- and post-approval marketing
authorizations (including any prerequisite Manufacturing approval or
authorization related thereto); (c) labeling approval; and (d) technical,
medical, and scientific licenses.
1.80    “Regulatory Authority” means any applicable supra-national, federal,
national, regional, state, provincial, or local regulatory agencies,
departments, bureaus, commissions, councils, or other government entities
regulating or otherwise exercising authority with respect to the Exploitation of
a Product in the Territory.
1.81    “Regulatory Filings” has the meaning set forth in Section 3.16.
1.82    “Regulatory Obligations” has the meaning set forth in Section 3.16.
1.83    “Remediation Period” has the meaning set forth in Section 8.2(a)(iii).
1.84    “Reports” has the meaning set forth in Section 3.12.
1.85    “Required Manufacturing Changes” has the meaning set forth in Section
2.9(b).
1.86    “Safety Stock” has the meaning set forth in Section 2.7(b).
1.87    “Scheduled Production Date” has the meaning set forth in Section 2.3(d).
1.88    “Services” means the (a) Manufacturing Services performed by Patheon
under this Agreement and (b) the Transfer Services performed by Patheon pursuant
to the Technical Transfer Agreement.
1.89    “Shipment Costs” has the meaning set forth in Section 2.8(c).
1.90    “Specifications” means the specifications for each presentation of
Product (i.e., the dosage forms in Schedule 1.82) given by Pacira to Patheon
relating to the specifications of the Materials; the manufacturing
specifications, directions and processes; the storage requirements; all
environmental, health and safety information for the Product including material
safety data



7


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




sheets and the finished Product specifications, packaging specifications and
shipping requirements for the Product, as amended, modified, or supplemented
from time to time in accordance with the specifications set forth in the
applicable NDA for the Product.
1.91    “Steering Committee” has the meaning set forth in the Strategic
Co-Production Agreement.
1.92    “Strategic Co-Production Agreement” has the meaning set forth in the
Recitals.
1.93    “Supplies” means various consumables / disposables used in small
quantities for gowning, cleaning of Equipment and Manufacturing Suites, and in
quality control testing of Materials and Product.
1.94    “Technical Transfer Agreement” means the Technical Transfer and Service
Agreement executed by the Parties on the date hereof.
1.95    “Term” has the meaning set forth in Section 8.1.
1.96    “Territory” means [**].
1.97    “Third Party” means a Person who is neither a Party nor an Affiliate of
a Party.
1.98    “Transfer Services” has the meaning set forth in Section 1.71 of the
Technical Transfer Agreement.
1.99    “Yield” has the meaning set forth in Section 2.8(f).
ARTICLE II. MANUFACTURING SERVICES
2.1    Supply Obligations.
(a)    Subject to the terms and conditions hereof and in consideration for the
payments set forth in Schedule 2.1(a), Patheon shall provide the Manufacturing
Services and shall supply the Product [**] to Pacira. Following the FDA Approval
Date, Pacira agrees to purchase from Patheon such quantities of Product as
Pacira may order, in its discretion, in accordance with the terms hereof from
time to time during the Term.
(b)    During the Term, in the event that Pacira outsources the Manufacture of
the Product to any Person other than to Patheon (other than in the event that
Pacira’s volume requirements for Product exceed the Pacira Annual Volume
Forecast), the Product Fees set forth in Schedule 2.1(a) shall be replaced by
the volume-based Product Fees set forth on Schedule 2.1(b). For the avoidance of
doubt, “outsource” under this Section 2.1(b) shall not include Pacira’s
Manufacture of the Product at any Pacira-operated facility providing that Pacira
has given and continues to give to Patheon the opportunity to Manufacture the
[**] or [**] of the actual market demand for the Product in the Territory (if
lower).
(c)     If Patheon’s supply of the Product in any Year exceeds [**], Patheon
shall provide Pacira with a [**] discount on the Manufacturing Suite A-2
Labelled and Secondary



8


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




Packaged Product Fees for each incremental vial supplied to Pacira above such
[**] threshold in said Year. For the purposes of this Section 2.1(c), “Year”
shall mean each 12 calendar month period starting the first day of the month
following FDA Approval Date. Should the capacity of Manufacturing Suite B-2
exceed [**], Patheon will review prices with the aim of offering to Pacira a
discount on Product Fees for those Labelled and Secondary Packaged Products
manufactured in Manufacturing Suite B-2 in excess of [**].
(d)    Pursuant to the Technical Transfer Agreement, Pacira will develop and
Patheon will confirm Pacira’s Manufacturing Process. Pacira’s Manufacturing
Process is Proprietary Information of Pacira, subject to the terms of the
Confidentiality Agreement.
(e)    Patheon shall Manufacture all Products delivered hereunder (i) in
accordance with the Marketing Authorization, the Specifications, this Agreement,
the Quality Agreement, and (ii) in compliance with Applicable Law.
(f)        Patheon covenants and agrees that neither it nor any of its
Affiliates shall directly or indirectly, during and after the Term, (i) grant to
any other Person the right to access or Exploit the DepoFoam® Technology, or to
Manufacture or sell the Product, on their own behalf or on behalf of anyone
other than Pacira; or (ii) [**].
(g)    Patheon shall ensure that sufficient numbers of adequately educated and
experienced staff are retained at the Manufacturing Site in order to Manufacture
evenly throughout the year the volumes of Product set out in Schedule 2.3(d).
Patheon shall perform all activities necessary to maintain a GMP compliant
status of the manufacturing lines and areas of the Facility applicable to the
manufacture of EXPAREL®.


2.2    Materials, Bill Back Items and Additional Services.
(a)    All Materials necessary for the Manufacture of the Product are set forth
in Schedule 1.49. Unless the Parties mutually agree otherwise, all Materials
will be purchased by Pacira and shipped to Patheon in accordance with Section
2.2(c) below. If the Parties agree that Patheon is to source all or any of the
Materials, such Materials will be invoiced to Pacira monthly at the time of
purchase by Patheon, at cost, in accordance with the invoicing procedure set
forth in ARTICLE IV (“Material Costs”). Patheon shall store, handle, and protect
the Materials with a reasonable level of care, which shall include taking all
reasonable precautions to ensure that the Materials are not subject to
contamination, deterioration, destruction, or theft. Patheon shall keep adequate
records of its usage of the Materials during the Term.
(b)    Pacira acknowledges that Patheon is required under GMP to follow certain
verification and approval processes for all vendors used by Patheon in the
procurement of Materials. Pacira may provide Patheon with a copy of the results
of any third-party or Pacira-conducted audit which verifies and approves a
vendor under GMP and if acceptable under GMP Patheon shall accept such audit
results as proof of such vendor’s verification. In the event that Pacira
requests Patheon to procure Materials from a vendor that is not currently
verified by Patheon, Pacira or a third-party



9


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




under GMP, Pacira will be liable to Patheon for any reasonable auditing and
verification costs incurred by Patheon under this Section 2.2(b) as an
Additional Service.
(c)    In the event Pacira provides Patheon with Materials as set forth in
Section 2.2(a) (“Pacira-Supplied Materials”), Pacira will at its sole cost and
expense, deliver Pacira-Supplied Materials to the Facility DDP (Incoterms 2010)
at no cost to Patheon (with any VAT paid by Pacira) at least [**] before the
Scheduled Production Date, in sufficient quantities for Patheon to Manufacture
the desired quantities of Product and to ship Product by the Agreed Delivery
Date. If the Pacira-Supplied Materials are not received [**] before the
Scheduled Production Date, Patheon may delay the shipment of Product for a
period of time proportionate to such delay. All shipments of Pacira-Supplied
Materials, if required, will be accompanied by Certificate(s) of Analysis from
the Material manufacturer or Pacira, confirming its compliance with the
Material’s specifications. Pacira will obtain the proper release of the
Pacira-Supplied Materials from the applicable customs agency and/or Regulatory
Authority. Pacira or Pacira’s designated broker will be the “Importer of Record”
for Pacira-Supplied Materials imported to the Facility. Pacira-Supplied
Materials will be held by Patheon on behalf of Pacira as set forth in this
Agreement. Title to Pacira-Supplied Materials will at all times remain the
property of Pacira or a Pacira Affiliate. Any Pacira-Supplied Materials received
by Patheon will only be used by Patheon to perform the Manufacturing Services.
(d)    In the event Patheon purchases Materials as set forth in Section 2.2(a),
Pacira and Patheon will agree upon a minimum inventory level of Materials
required to support the Manufacture of the Product based on the last Forecast
received by Patheon from Pacira. Patheon will keep on hand all Materials
necessary to support the Manufacture of the Product based on such agreed-upon
minimum inventory levels.
(e)    Patheon will provide sufficient storage capacity to support storage of
the required quantity of Materials pursuant to Section 2.2 of this Agreement and
Product (not including Safety Stock) for [**] post Manufacture [**].  Any
additional storage, or storage of Product beyond the [**] stated herein, will be
subject to the mutual agreement of the Parties to include the fees relating
thereto. [**] will be liable for all risk or loss of damage to stored Materials
or Product limited to and in so far as [**] has insurance for the same in
accordance with the following provision. At all times during the Term, [**] will
maintain commercial insurance coverage at least as comprehensive as the coverage
levels set forth on Schedule 2.2(e). Should an event arise leading to loss or
damage of stored Materials or Product, any insurance proceeds received by [**]
will first be paid to [**] for any loss or damage it has suffered, and
thereafter to [**] in conjunction with other Persons pro-rated as necessary in
the event the insurance proceeds are insufficient to cover all loss or damage.
Pacira’s cost price for the Materials as at the Effective Date is as set out in
Schedule 1.49.
(f)    Patheon shall invoice Pacira monthly for any Bill Back Items used in
connection with the Manufacture of the Products during the preceding month in
accordance with ARTICLE IV. Patheon may only invoice Bill Back Items that have
been quoted to and approved in writing by Pacira’s Project Manager, or otherwise
mutually agreed to by the Parties in advance.
(g)    If Pacira is interested in having Patheon perform Additional Services,
Pacira will provide Patheon with a written request containing sufficient detail
to enable Patheon to provide



10


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




Pacira with a quote and proposal to provide such Additional Services. Patheon
may only invoice for Additional Services that have been quoted to and approved
in writing by Pacira’s Project Manager. Where a rate for Additional Services has
been specified in Schedule 2.1 (a), such rates are calculated as at [**]. These
fees will be adjusted on [**] to reflect any increase in the UK RPIJ: All Items
Index published by the Office for National Statistics (as published at
www.ons.gov.uk) during the previous 12 months. Patheon shall invoice Pacira
monthly for any Additional Services performed by Patheon during the preceding
month in accordance with ARTICLE IV.
(h)    If Pacira decides to have Patheon perform Manufacturing Services for the
Product for a Territory outside the United States, then Pacira will inform
Patheon of the additional requirements for each new country and Patheon will
prepare a quotation for consideration by Pacira of any additional costs for the
Product destined for each new country. The agreed additional requirements and
change over fees will be set out in a written amendment to this Agreement.
(i)    Except as stated in this Agreement, or specified otherwise under the
Technical Transfer Agreement and under Schedule 2.1(a), Patheon shall be solely
responsible for all costs and expenses incurred in connection with the
Manufacture of the Product hereunder.
2.3    Forecasting, Order, and Delivery of Products.
(a)    No later than [**] prior to the anticipated FDA Approval Date and
thereafter at least [**] prior to the first day of each calendar month during
the Term, Pacira shall deliver to Patheon a written good faith [**] forecast,
calculated monthly, estimating the quantities of each presentation of Product
that Pacira expects to purchase from Patheon during such period (each, a
“Forecast”). Pacira shall update the Forecast prior to the next monthly deadline
if it determines that the volumes estimated in the most recent Forecast have
changed by more than [**]. Except as set forth in Section 2.3(c) below, each
Forecast shall be non-binding and shall be used by Patheon for planning purposes
only.
(b)    On or before the first day of May of each year of this Agreement, Pacira
will give Patheon a written non-binding [**] forecast for strategic purposes,
broken down by quarters for the second year of the forecast, of the volume of
Product Pacira then anticipates to purchase from Patheon during such period.
(c)    The [**] of each Forecast shall be considered binding firm orders. Pacira
will issue Purchase Order(s) to purchase and for Patheon to Manufacture and
deliver the agreed quantity of the Product for each such [**] period, provided
that the delivery lead time must be at least [**] from the date of Patheon’s
acceptance of the Purchase Order pursuant to clause (d) below.
(d)    Patheon shall accept all Purchase Orders for Product that are issued
consistent with the [**] of the Forecast and the terms of this Agreement.
Patheon can reject such Purchase Orders only to the extent the aggregate
delivery volume for a month under all Purchase Orders (a) includes Product
volumes which, in aggregate for the month of delivery, are equal to or greater
than [**] set forth in Schedule 2.3(d) hereto (the “Pacira Annual Volume
Forecast”), (b) exceed the maximum capacity of the Manufacturing Suites or
Patheon’s stock of Materials. Subject to this Section 2.3(d), Patheon shall,
within [**] after Patheon receives any Purchase Order submitted in



11


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




accordance with this Section 2.3(d), accept in writing such Purchase Order
confirming the scheduled date of production for such Products (“Scheduled
Production Date”) for the sole purposes of Section 2.2(c) and the delivery date
for the Product (“Agreed Delivery Date”).
(e)    With respect to any amount ordered for delivery in a month that is in
excess of [**], Patheon shall use commercially reasonable efforts to supply such
amounts, and inform Pacira, at the time of receipt of the Purchase Order, of the
amount that Patheon is in a position to supply. Subject to the preceding
sentence, Pacira shall be obligated to purchase, and Patheon shall be obligated
to deliver by the Agreed Delivery Date, such quantities of each presentation of
Product as set forth in each Purchase Order accepted by Patheon pursuant to
Section 2.3(d).
(f)        Patheon shall deliver Product to Pacira [**] the Facility (as defined
in Incoterms 2010) by the Agreed Delivery Date. All Product shall be packed for
shipping in accordance with the Specifications. Title and risk of loss to
Product shall pass to Pacira (or a designated Pacira Affiliate) at the time of
delivery to Pacira (or the applicable Pacira Affiliate) at the Facility. Each
delivery of Product shall be accompanied by a Certificate of Analysis and a
Certificate of Compliance and such other documents as may be required pursuant
to the Quality Agreement. The costs of all freight, insurance, handling fees,
taxes, and other costs associated with the shipment of Product, as well as
export licenses, import license, and customs formalities for the import and
export of goods will be borne by Pacira. Patheon shall make all deliveries of
Product hereunder utilizing stock rotation (including, as necessary, the Safety
Stock) based on expiration dating, with Product expiring earliest delivered
first. The Parties hereby incorporate by reference the distribution procedures
of 21 C.F.R. § 211.150.
(g)    If Pacira requests changes to any Purchase Order after receipt thereof by
Patheon, Patheon shall use commercially reasonable efforts to comply with such
changes.
2.4    Product Fees. The purchase price for all Products Manufactured hereunder
(the “Product Fee”) shall be as set forth on Schedule 2.1(a). Patheon shall
invoice Pacira no more frequently than four (4) times per calendar month for the
Product Fees for all quantities of Product Manufactured and ready for collection
by Pacira not previously invoiced in accordance with Purchase Orders. All
Product Fees will be due and payable in accordance with the invoicing procedures
set forth in ARTICLE IV.
2.5    Base Fees. Patheon will invoice Pacira monthly in advance for the Base
Fee set forth Schedule 2.1(a). All Base Fees will be due and payable in
accordance with the invoicing procedures set forth in ARTICLE IV.
2.6    Product Fee Adjustment. The Parties shall use commercially reasonable
efforts to reduce, through operating efficiencies, the cost of Manufacture of
the Products during the Term, and the benefits of such reduction in costs shall
be shared equally by the Parties. Starting on the [**], the Product Fee shall be
adjusted annually to reflect upwards or downwards, any increase or decrease in
the UK RPIJ: All Items Index published by the Office for National Statistics (as
published at www.ons.gov.uk) during the preceding twelve (12) months.
Schedule 2.1(a) shall be deemed amended pursuant to the terms hereof.



12


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




2.7    Safety Stock; Failure or Inability to Supply Product.
(a)    Patheon shall ensure that Product is Manufactured and delivered to Pacira
on a timely basis consistent with the terms of this Agreement (including the
Forecast and Purchase Order procedures set forth in Section 2.3). In the event
that Patheon, at any time during the Term, shall have reason to believe that it
will be unable to supply Pacira with the full quantity of Product forecasted to
be ordered or actually ordered by Pacira in a timely manner and in conformity
with the warranty set forth in Section 6.3 (whether by reason of force majeure
or otherwise), Patheon shall notify Pacira thereof within [**] business days.
Promptly thereafter, the Parties shall meet to discuss how Pacira shall obtain
such full quantity of conforming Product. Compliance by Patheon with this
Section 2.7(a) shall not relieve Patheon of any other obligation or liability
under this Agreement, including any obligation or liability under clauses (b) or
(c) below. If Patheon’s inability is partial, Patheon shall fulfill Purchase
Orders with such quantities of Product as are available. In the event Patheon’s
inability to meet Purchase Orders or forecasts is due to a shortage of
production capacity in the Manufacturing Suites, Patheon shall in addition to
the foregoing requirements, promptly notify Pacira of such shortage of
production capacity and the estimated date such shortage of production capacity
is to end.
(b)    Patheon shall establish a safety stock of Product at the Facility in an
amount mutually agreed to by the Parties on a quarterly basis during the Term
beginning on the FDA Approval Date (the “Safety Stock”). Patheon acknowledges
that the purpose of the Safety Stock is to mitigate the risk to Pacira in the
event of Patheon’s inability to supply Product on a timely basis. Pacira shall
pay a deposit (the “Deposit”) equal to [**] of the Product Fees for all Product
comprising the Safety Stock.
(c)    If Patheon fails to Manufacture the full quantity of Product specified in
a Purchase Order by the Agreed Delivery Date and in conformity with the warranty
set forth in Section 6.3 (and such failure is directly due to the acts or
omissions of Patheon where such acts or omission does not constitute a force
majeure event pursuant to the terms of Section 10.2), and Patheon is unable to
cure such failure within [**], in full and final settlement of such failure,
Pacira, at its option, may (i) cancel the unfulfilled portion of such Purchase
Order, in which event Pacira shall have no liability with respect to the portion
of such Purchase Order so cancelled, or (ii) accept late delivery of all or any
portion of the Product specified in such Purchase Order, in which event the
Product Fee otherwise payable by Pacira with respect to all Product delivered
late but accepted by Pacira under such Purchase Order shall be reduced by [**]
per day for each day of delay after such Agreed Delivery Date, but not to exceed
in aggregate an amount equal to [**] of the Product Fees of the Product
delivered late (i.e., [**] or [**] per Purchase Order, whichever is lower.
2.8    Non-Conforming Product.
(a)    In the event Patheon discovers a potential Non-Conforming Product prior
to delivery of such Product to Pacira, Patheon shall provide written notice to
Pacira as soon as practicable describing in detail the Non-Conforming Product
and the potential cause of such Non-Conforming Product. Pacira (or its shipping
carrier) will perform a customary inspection of the Products Manufactured by
Patheon on receipt. For the avoidance of doubt, such inspection will be limited
to a visual inspection of the shipment-ready packaged Products (and associated
shipping



13


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




documentation) and Pacira will not be obligated to perform any testing of the
Product. Pacira shall within [**] after delivery thereof by Patheon (or within
[**] after Pacira discovers or is informed of a discovery of nonconformity that
could not reasonably have been detected by the customary inspection on delivery
but not after the expiration date of the Product), give Patheon notice of any
Non-Conforming Product (including a sample of such Non-Conforming Product, if
applicable) (a “Deficiency Notice”). Should Pacira fail to give Patheon the
Deficiency Notice within the applicable [**] period, then the delivery will be
deemed to have been accepted by Pacira on the [**] after delivery or discovery,
as applicable. Patheon will have no liability whether pursuant to this Section
2.8, Section 3.11 or Section 3.13 or otherwise for any Nonconforming Product for
which it has not received a Deficiency Notice within such applicable [**]
period.
(b)    Patheon shall conduct a root-cause analysis to verify whether a Product
constitutes a Non-Conforming Product and, if found, to determine the cause of
such Non-Conforming Product (including by undertaking an appropriate evaluation
of a Non-Conforming Product sample, as applicable). Pacira shall provide
reasonable cooperation to Patheon in connection with any such root-cause
analysis. Patheon shall notify Pacira in writing of its determination regarding
whether the Product constitutes a Non-Conforming Product within thirty (30) days
after either discovery of the Non-Conforming Product or receipt of such
Deficiency Notice from Pacira, as applicable. Such notification shall include
Patheon’s good faith determination of the cause of the Non-Conforming Product.
(c)    “Patheon Nonconformance” shall mean (i) Patheon’s deviation from the
[**], (ii) Patheon’s failure to perform [**], or (iii) Patheon’s failure to
provide the Manufacturing Services in accordance with the [**]. In the event of
a Non-Conforming Product caused by a Patheon Nonconformance, Patheon, at
Pacira’s option, promptly shall (x) supply Pacira with a conforming quantity of
Product at Pacira’s expense (subject to Patheon reimbursing Pacira any Product
Fees paid for the Non-Conforming Product and any shipment costs incurred by
Pacira in the event that the Product was shipped from the Facility at the time
of the discovery of the Patheon Nonconformance (“Shipment Costs”)); or
(y) reimburse Pacira for the Product Fee and Shipment Costs with respect to such
Non-Conforming Product (in each case, to the extent applicable and/or already
paid by Pacira). For the avoidance of doubt, Pacira will not be liable for
Product Fees for Non-Conforming Product caused by a Patheon Nonconformance.
(d)    If the Non-Conforming Product was caused by any reason other than a
Patheon Nonconformance or the cause of such non-conformance is not identifiable,
Pacira shall be liable for all expected Product Fees for such Non-Conforming
Product, to the extent not already paid, as measured using the then-current
Expected Yield Rate.
(e)        If, following the root-cause analysis described in Section 2.8(b),
Patheon notifies Pacira that it does not believe the Product is a Non-Conforming
Product, or if the Parties disagree as to the cause of a Non-Conforming Product,
the Parties shall first submit such dispute to the Project Managers for prompt
resolution. If the Project Managers cannot resolve the dispute, the Parties
shall submit the dispute to an independent expert or (if mutually agreed to by
the Parties) a testing lab designated by Pacira (a “Expert”) for evaluation,
provided that Patheon shall be entitled to observe and obtain copies of all
results of such evaluation. The Expert shall



14


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




determine (i) whether the Product is a Non-Conforming Product and (ii) the cause
of the Non-Conforming Product. Both Parties shall cooperate with the Expert’s
reasonable requests for assistance in connection with its evaluation hereunder.
The findings of the Expert shall be binding on the Parties, absent fraud or
manifest error. The expenses of the Expert shall be borne (x) by Patheon if the
testing confirms the Non-Conforming Product and the cause is found to be a
Patheon Nonconformance; (y) by Pacira if the testing confirms the Non-Conforming
Product and the cause is found not to be a Patheon Nonconformance or the cause
of such non-conformance is not identifiable; (z) by the Party stating the
Product was Non-Conforming in the event the testing concludes that the Product
meets the warranty set forth in Section 6.3. Costs of dealing with Product
Complaints and Inquiries will be dealt with in accordance with Section 3.11.
Costs of recalls will be dealt with in accordance with Section 3.13. Patheon
shall have no liability for any Non-conforming Product unless such
Non-conforming Product is identified as being due to a Patheon Nonconformance.
(f)        During its performance of the Manufacturing Services, Patheon is
expected to produce a certain percentage of saleable batches of Product (the
“Yield”). For the avoidance of doubt, Nonconforming Product arising from
anything other than a Patheon Nonconformance is treated as good and saleable
Product for the purposes of this Section 2.8(f). The Parties shall calculate the
expected Yield every [**] in accordance with Schedule 2.8(f) (the “Expected
Yield Rate”). In the event the actual Yield in any [**] period is lower than the
then-current Expected Yield Rate for such [**] period, Patheon will reimburse
Pacira for excess Materials used by Patheon as a result of Patheon’s failure to
meet the Expected Yield Rate in such batches (i.e., a pro-rated refund of
Material Costs (if any) paid by Pacira and/or reimbursement to Pacira for the
cost of any Pacira-Supplied Materials incurred by Pacira).
2.9    Equipment and Amendment of Product Specifications, Manufacturing Process,
Equipment and Formulation.
(a)    Equipment.
(i)    “Pacira Manufacturing Equipment” shall mean process equipment necessary
to Manufacture the bulk EXPAREL® and shall consist of process skids, Temperature
Control Unit (TCU) skids, CIP skids, COP parts washer, TFF IPA COP system,
product and pooling vessels and automation hardware/software to run the process
skids.
(ii)    “Patheon Manufacturing Equipment” shall mean any equipment, other than
the Pacira Manufacturing Equipment, necessary to Manufacture the Product,
including filling, packaging, testing, clean and dirty utilities, waste handling
systems and all building infrastructure and any and all improvements or
additions made thereto. Additions or improvements to Patheon Manufacturing
Equipment paid for by Pacira pursuant to the Technical Transfer Agreement to the
extent such Equipment is reasonably capable of separation, and can practically
and sensibly be separated, from the Facility or other equipment at the Facility
at the date of termination of this Agreement (“Pacira Purchased Patheon
Manufacturing Equipment”) shall belong to Pacira. All other Patheon
Manufacturing Equipment shall belong to Patheon.



15


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




(iii)    Title to all Pacira Manufacturing Equipment and the Pacira Purchased
Patheon Manufacturing Equipment will be held by Pacira or a Pacira Affiliate.
Title to all Patheon Manufacturing Equipment except Pacira Purchased Patheon
Manufacturing Equipment will be held by Patheon.
(iv)    Patheon is authorized to use the Pacira Manufacturing Equipment and
Pacira Purchased Patheon Manufacturing Equipment solely for the purposes of
performing the Manufacturing Services for Pacira.
(v)    During the Term, Pacira shall be responsible for additions and
replacement cost of any Pacira Manufacturing Equipment and Pacira Purchased
Patheon Manufacturing Equipment. Once the initial additions/upgrades to the
Patheon Manufacturing Equipment have been paid by Pacira, Patheon shall be
responsible for any other additions and replacement cost of any Patheon
Manufacturing Equipment.
(vi)    As of the Effective Date, the Patheon Manufacturing Equipment includes a
[**] filling line. The [**] filling line shall be used [**] to Manufacture the
Product during the Term commencing on the date of commercial Manufacture. Prior
to first fill on the [**] pursuant hereto and thereafter, Patheon shall have in
place a risk mitigation plan in the event that the [**] is not operational or
sufficient to fulfill those Pacira’s Purchase Orders which Patheon is obliged to
accept pursuant to Section 2.3(d). Prior to first fill on the [**] pursuant
hereto, Patheon shall provide a copy of such risk management plans to Pacira for
Pacira’s review and approval (which shall not be unreasonably withheld).
(vii)    During the Term, Patheon shall, at its sole cost and expense, subject
to this subsection (vii), provide all Maintenance for the Equipment and
Facilities. Notwithstanding the foregoing, with respect to the Pacira
Manufacturing Equipment and the Pacira Purchased Patheon Manufacturing
Equipment, Maintenance does not include the cost of spare parts, Equipment
breakdowns caused by any reason outside of Patheon’s reasonable control, or
specialized maintenance services not within Patheon’s technical expertise or
that requires specialist equipment, in each case where Patheon is required to
utilize a third-party contractor. Patheon’s costs associated with such spare
parts and third-party contractors will be reimbursed by Pacira as a Bill Back
Item. Patheon shall not be liable for ordinary wear and tear of the Pacira
Manufacturing Equipment and Pacira Purchased Patheon Manufacturing Equipment;
Patheon shall only be liable for the repair or replacement of any damage caused
to such Equipment where such damage arises due to its negligence or willful
misconduct. Throughout the Term of this Agreement, Patheon shall maintain
casualty insurance on Pacira Manufacturing Equipment and Pacira Purchased
Patheon Manufacturing Equipment in the amount equal to at least the depreciated
value of such Equipment.
(b)    For changes to the Specifications, Quality Agreement, Pacira’s
Manufacturing Process, the Equipment, the Services to be provided pursuant
hereto or the formulation of the Product that are required by Applicable Law
(collectively, “Required Manufacturing Changes”), Patheon and Pacira shall
cooperate to promptly make such changes within the required timeline.



16


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




(c)    For changes to the Specifications, Quality Agreement, Pacira’s
Manufacturing Process, the Equipment, the Services to be provided hereto or the
formulation of the Product that are not Required Manufacturing Changes
(collectively, “Discretionary Manufacturing Changes”), Patheon and Pacira must
each agree to any Discretionary Manufacturing Changes and shall cooperate in
making such changes, and each agrees that it shall not unreasonably withhold or
delay its consent to such Discretionary Manufacturing Changes.
(d)    Notwithstanding the foregoing, all internal and external costs,
including, without limitation, costs of obsolete Materials, work-in-process and
Product (i) associated with Required Manufacturing Changes shall be borne by
Pacira, and (ii) all such costs associated with Discretionary Manufacturing
Changes shall be agreed between the Parties; provided that, in each case, all
such costs shall be commensurate with costs common in the industry for the types
of changes being made.
(e)    In the event that Pacira changes the Specifications, Quality Agreement,
Pacira’s Manufacturing Process, the Equipment, the Services to be provided
hereto or the formulation of the Product, or consents to any change by Patheon,
Patheon shall provide to Pacira at Pacira’s cost as an Additional Service any
such documentation or other information with respect thereto as they relate to
the Manufacturing Services as Pacira may reasonably request in order to obtain
or maintain any Regulatory Approval or comply with GMP or other Applicable Law.
2.10    Usage of Manufacturing Suites. Patheon agrees that, starting on the date
of receipt of FDA approval for Patheon’s manufacturing, testing, and packaging
for the Product at Manufacturing Suite B-2, Patheon shall use Manufacturing
Suite B-2 until full capacity and in priority over Manufacturing Suite A-2, and
shall only use Manufacturing Suite A-2 if necessary to supply the Products
ordered by Pacira hereunder. Full capacity for Manufacturing Suite B-2 will be
agreed by the Parties following completion of the Technical Transfer Agreement,
and shall be ratified by the Steering Committee.
2.11    [**]. From the Effective Date until [**], Patheon shall not [**] or any
other [**] to any Person other Pacira without first notifying Pacira in writing
of its intent to [**] and offering Pacira a reasonable good faith offer to use
such [**] to Manufacture the Product.
ARTICLE III. REGULATORY, ACCESS, AND OTHER MATTERS
3.1    Quality Agreement. Prior to the FDA Approval Date, the Parties shall
enter into a mutually agreed upon quality agreement (“Quality Agreement”).
3.2    Release. All Product shall be released in accordance with the terms of
the Quality Agreement.
3.3    Maintenance of Facility.
(a)    Patheon shall Manufacture the Product [**] at the Facility, unless Pacira
has granted prior written consent to Manufacture the Product at any other
facility, such consent to be granted by Pacira in its sole discretion.



17


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




(b)    Subject to Section 2.9(b)-(d), Patheon shall ensure that any and all
necessary licenses, registrations, and Regulatory Authority approvals have been
obtained in connection with the Facility and Equipment used in connection with
the Manufacture of the Product by Patheon.
(c)    Subject to Section 2.9, Patheon shall maintain the Facility and Equipment
in a state of repair and operating efficiency consistent with the requirements
of the Specifications, the Regulatory Approvals, Pacira’s Manufacturing Process,
GMP, and all other Applicable Law. Prior to each use of Equipment in
Manufacturing the Product, Patheon shall ensure that such Equipment is cleaned,
sterilized and consistent with any procedures reasonably established by Pacira
and notified to Patheon, the Specifications, the Regulatory Approvals, Pacira’s
Manufacturing Process, GMP, and all other Applicable Law. Without limitation of
the foregoing, Patheon agrees to implement, in connection with the Manufacture
of the Product, quality assurance and quality control procedures, including
validation protocols, process change procedures, and methods of statistical
analysis that are reasonably satisfactory to Pacira.
(d)    Patheon shall maintain in the Facility an adequate GMP and temperature
controlled area for the Product, all intermediates thereof, and Materials used
in Manufacturing the Product in accordance with the Specifications, the
Regulatory Approvals, Pacira’s Manufacturing Process, any risk mitigation plan,
the Quality Agreement, GMP, and all Applicable Law. All Product, intermediates
and Materials (as applicable) shall be held by Patheon in a GMP and temperature
controlled area (on a separate pallet and SAP reference from other products)
until delivery to Pacira.
(e)    Patheon shall only use qualified disposal services or sites that have
appropriate environmental and operating permits and are in compliance with the
Quality Agreement and Applicable Law.
3.4    Pacira On Site Representatives; Project Managers. For so long as Patheon
is obligated to Manufacture and supply the Products for Pacira, Pacira shall
have the right at all times throughout the Term to have [**] representatives
present (or other number as mutually agreed to by the Parties) (each, a “Pacira
On Site Representative”) in that portion of Patheon’s Manufacturing facilities
that is being used to Manufacture the Product or store Materials to observe the
procedures and processes used to Manufacture the Product. Subject to the
following sentence, such representatives shall have full access to the
Manufacturing Suites and to all non-financial records that relate to the
Product, the Materials and Bill Back Items. Patheon shall provide reasonable
(semi-permanent) on-site accommodations at the Facility for the Pacira On Site
Representatives (e.g., office space). For the avoidance of doubt, the term
“non-financial records” as used in this Agreement does not include the Reports
(defined in Section 3.12 below). Pacira On Site Representatives shall observe at
all times Patheon’s policies and procedures (as amended from time-to-time) as
they pertain to the Facility, including policies relating to health and safety
and compliance with GMP, and comply with all reasonable directions of Patheon in
relation to the same; provided that Pacira is given notice of such policies and
given a reasonable period of time to review and implement such policies. Patheon
may refuse or limit in its sole discretion at any time admission to the Facility
by any Pacira On Site Representative who fails to observe such policies or
comply with such reasonable directions. For the avoidance of doubt, Pacira On
Site Representatives shall have (i) no management authority over any Patheon
employee and (ii) no



18


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




authority to conclude contracts on behalf of Pacira. Patheon and Pacira will
each appoint a project manager (each, a “Project Manager” and, together, the
“Project Managers”), who will meet as needed to resolve any issues or problems
arising in the performance of this Agreement. Pacira may request from Patheon a
change of Project Manager, which such request shall be referred to the Steering
Committee. Pacira’s Project Manager may be one of the Pacira On Site
Representatives.
3.5    Notification of Regulatory Inspections. Patheon shall notify Pacira by
telephone within one (1) business day, and in writing within two (2) business
days, after learning of any proposed or unannounced visit or inspection of any
part of the Facility which concerns the Manufacture of the Product by any
Regulatory Authority, including the Occupational Safety and Health
Administration or any equivalent governmental agencies of the country of
Manufacture, and shall permit Pacira or its agents to be present at the Facility
to support Patheon during such visit or inspection if it impacts the Product.
Patheon shall provide to Pacira in so far as it affects the Product or the
Manufacturing Suites either a copy of or a summary of any report and other
written communications received from such Regulatory Authority in connection
with any visit or inspection, including the Form 483 observations and responses
or any equivalent form under Applicable Law. Such copy or summary shall be
provided to Pacira within three (3) business days of Patheon’s receipt thereof
(and may be redacted as Patheon acting reasonably deems necessary to protect the
confidentiality of matters not affecting the Product or which are confidential
to Patheon or to other clients of Patheon). Pacira shall have the right to
review and comment on any communications with such Regulatory Authority
pertaining to such inspection as set forth in Section 3.16.
3.6    Manufacturing Records. Patheon shall maintain, or cause to be maintained,
(a) all records necessary to comply with GMP and all other Applicable Law
relating to the Manufacture of Product, (b) all Manufacturing records, standard
operating procedures, equipment log books, batch records, laboratory notebooks,
and all raw data relating to the Manufacturing of the Product, and (c) such
other records as Pacira may reasonably require in order to ensure compliance by
Patheon with the terms of this Agreement. The template, form and style of all
records referred to herein are the exclusive property of Patheon; Pacira
Proprietary Information and all Product-specific related information contained
in these records shall be deemed Proprietary Information of Pacira and be
retained for such period as may be required by GMP and all other Applicable Law
or for such longer period as Pacira may reasonably require.
3.7    Labeling and Packaging. Pacira shall specify all labeling to be used on
the Product and the packaging thereof, or if no labeling will be required by
Pacira as a result of Pacira’s use of a separate contract packager or for any
other reason. Patheon agrees to use only such labeling and packaging on the
Product as set out in the Specifications. Other than as required by GMP or
Applicable Law, Patheon shall not affix to the Product any label, stamp, or
other mark identifying Patheon as the source or manufacturer of the Product.
3.8    Compliance with Applicable Laws. Patheon shall comply and shall cause
each of its Materials and Bill Back Items suppliers to comply with the Quality
Agreement, GMP and Applicable Law in carrying out the Manufacturing of the
Product and its other duties and



19


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




obligations under this Agreement. Should during the Term of this Agreement a
change or changes in Applicable Law lead to Patheon (a) providing services not
originally contemplated by Patheon, or (b) incurring increased costs in order to
comply with said change or changes, any such services or costs (to the extent
pertaining to the Product or related to the Pacira Manufacturing Process, Pacira
Manufacturing Equipment or Pacira Purchased Patheon Manufacturing Equipment)
shall constitute an Additional Service subject to mutual written agreement of
the Parties.
3.9    Compliance Audits. With the exception of “for cause” audits (e.g., audits
arising in the event of regulatory issues or material Product conformity
issues), Pacira and its designated representatives shall have the right to audit
[**] all applicable non-financial records of Patheon for the purpose of
determining Patheon’s compliance with the obligations set forth in this
Agreement, including Sections 2.2(a) and 6.2, and the terms of any Purchase
Order. Such audit right shall include the right to inspect: (a) the Materials
used in the Manufacture of the Product, (b) the holding facilities for such
Materials, (c) the Equipment used in the Manufacture of the Product, and (d) all
non-financial records relating to the Manufacturing Suites and the Manufacturing
of the Product (subject to any other restrictions set forth in this Agreement).
Pacira shall provide Patheon at least [**] prior advance notice of its intention
to conduct such audit and the Parties will determine a mutually agreeable date
for such audit. Pacira shall include no more than [**] of Pacira’s
representatives in each such audit, with each such audit lasting no more than
[**], in each case without Patheon’s prior written consent.
3.10    Inventory Reviews. Without limiting the foregoing, Pacira shall have the
right, with Patheon’s assistance, to conduct an annual inventory count of the
Materials and of the Products. Following an audit or inventory, Pacira may
discuss its observations and conclusions with Patheon, and Patheon shall
promptly implement such corrective actions after notification thereof by Pacira.
In the event the Parties are unable to agree upon whether or not corrective
actions are necessary, such dispute shall be resolved pursuant to the terms of
Section 10.10.
3.11    Product Inquiries and Complaints.
(a)    With respect to Products Manufactured by Patheon, each Party will
promptly submit to the other Party any Product safety and efficacy inquiries,
Product quality complaints, and adverse drug event reports received by such
Party, together with all available evidence and other information relating
thereto, in accordance with procedures to be agreed upon by the Parties. Except
as otherwise required by, or to comply with, Applicable Law or the terms of this
Agreement, Pacira, as the Party holding the applicable Regulatory Approval, will
be responsible for investigating and responding to all such inquiries,
complaints, and adverse events regarding the Product, and reporting to the FDA
or any other Regulatory Authority.
(b)    Pursuant to a reported complaint or adverse drug event pertaining to the
Products manufactured by Patheon, if the nature of the reported complaint or
adverse drug event requires testing, Patheon will, upon Pacira’s request and
approval, perform analytical testing of corresponding Product complaint or
retention samples and provide the results thereto to Pacira as soon as
reasonably practicable, but no later than [**] after Pacira’s request. Such
testing shall be performed using approved testing procedures as set forth in the
applicable Regulatory Approval or the Quality Agreement. If such analytical
testing concludes that the reported complaint or adverse



20


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




drug event was the result of a Patheon Nonconformance, subject to Pacira having
provided to Patheon a Deficiency Notice in accordance with the provisions of
Section 2.8 including as to timing, Patheon shall reimburse Pacira for [**]
associated with such complaint or adverse drug event and incurred by Pacira with
respect to such nonconforming Product, including [**], which costs Pacira shall
have the right to [**]. Costs of recalls will be dealt with in accordance with
Section 3.13. If such analytical testing concludes that the reported complaint
or adverse drug event was not the result of a Patheon Nonconformance, Pacira
shall compensate Patheon for all costs associated with such complaint or adverse
drug event and incurred by Patheon with respect to such nonconforming Product,
including costs of recalls, market withdrawals, returns, and destruction.
(c)    If the Parties disagree as to which Party is responsible, Patheon and
Pacira representatives shall attempt to resolve such dispute. If the
representatives cannot resolve such dispute within [**], the retention samples
shall be submitted by Patheon and Pacira to an Expert and Section 2.8 shall
apply.
3.12    Reports. Prior to the start of Patheon’s commercial Manufacture of the
Product (or as reasonably requested by Pacira prior to such date), Patheon and
Pacira will work together in good faith to develop and agree upon Patheon’s
ordinary course reporting obligations. Such reports (“Reports”) will include
those reports as necessary for Pacira to (a) manage Product inventory; (b)
manage its financial close and reporting; (c) monitor on-going Product and
process performance for its internal analysis and reporting; and (d) comply with
Applicable Law. Patheon will deliver such reports via electronic delivery
methods, including by utilizing Patheon’s existing IT systems as practicable.
3.13    Product Recalls.
(a)    In the event (i) any Regulatory Authority issues a request, directive, or
order that Product be recalled, (ii) a court of competent jurisdiction orders
such a recall, or (iii) Pacira as holder of the applicable Regulatory Approval
shall reasonably determine that Product should be recalled, withdrawn, or a
field correction issued, the Parties shall take all appropriate corrective
actions, and shall cooperate in the investigations surrounding the recall. In
the event that Pacira determines that Product should be recalled, to the extent
possible, Pacira shall consult with Patheon prior to taking any corrective
actions. In the event of any Product recall, withdrawal, or field correction
resulting from a Patheon Nonconformance, and subject to Pacira having provided
to Patheon a Deficiency Notice in accordance with the provision of Section 2.8
including as to timing, Patheon shall bear [**] associated with such recall,
withdrawal, or field correction, which shall include [**] of the recalled
Product and [**] incurred by Pacira with respect to such Product. In all other
circumstances, all costs associated with any Product recall, withdrawal, or
field correction shall be borne by Pacira.
(b)    If there is any dispute concerning which Party’s acts or omissions gave
rise to such recall of Product, Patheon and Pacira representatives shall attempt
to resolve such dispute. If the representatives cannot resolve such dispute
within [**], the matter shall be submitted by Patheon and Pacira to an Expert
and Section 2.8 shall apply.



21


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




3.14    Payment Audits.
(a)    Upon [**] prior written notice, Pacira may audit the relevant books and
records of Patheon pertaining to Product Fees and associated Product quantity
under this Agreement (but excluding any personnel records or Patheon’s profits
and losses statements) and with respect to any third-party invoices subsequently
invoiced to Pacira pertaining to Patheon’s provision of Equipment, Materials,
Bill Back Items and Additional Services hereunder; provided, however, that
Pacira will not be entitled to more than [**] audit during any [**] period. Such
audits will be conducted during normal business hours, without undue disruption
to Patheon’s business, and may be conducted by Pacira, or by an independent
public accounting firm designated by Pacira who is bound by confidentiality
obligations at least as stringent as those set forth in the Confidentiality
Agreement. Except as hereinafter set forth, Pacira will bear the full cost of
the performance of any such audit.
(b)    If, as a result of any audit of the books and records of Patheon, it is
shown that the payments or credits from one Party to the other under this
Agreement with respect to the period of time audited were less than or more than
the amount that should have been paid or credited, then the Parties will
reconcile the amounts owed by each Party to the other. In addition, if such
audit demonstrates that Patheon has overcharged Pacira hereunder by more than
[**] for the period audited, then Patheon will also reimburse Pacira for its
documented reasonable out-of-pocket costs and expenses incurred in connection
with the audit.
3.15    Subcontractors. Prior to subcontracting any of Patheon’s obligations
hereunder, Patheon will notify Pacira of the proposed subcontractor (including
in so far as they are working in Manufacturing Suites A-2 or B-2, temporary
workers and other independent contractors) and will obtain Pacira’s written
approval of such subcontractor, such approval not to be unreasonably withheld or
delayed. The terms of any subcontract will be in writing, will be subject to
Pacira’s prior approval, and will be consistent with this Agreement, unless
Pacira agrees otherwise, including (a) confidentiality obligations and (b)
compliance with Applicable Law, as required of Patheon under this Agreement. No
subcontracting will release Patheon from its responsibility for its obligations
under this Agreement. Patheon will be responsible for the work and activities of
each of Patheon’s subcontractors, including compliance with the terms of this
Agreement. Regulatory Filings and Communications.
3.16    Regulatory Filing Obligations. Except as otherwise set forth in this
Agreement or the Technical Transfer Agreement, each Party will be responsible
for all routine filings and communications with Regulatory Authorities
(“Regulatory Filings”) required with respect to such Party’s Regulatory
Obligations hereunder. “Regulatory Obligations” shall mean: (i) with respect to
Pacira, any Regulatory Filings pertaining to the Product, the Pacira
Manufacturing Process, and Patheon’s filling and packaging processes and
procedures; and (ii) with respect to Patheon, any Regulatory Filings pertaining
to the Facility, including in connection with a Facility inspection by a
Regulatory Authority (e.g., those described in Section 3.5). For the avoidance
of doubt, Pacira shall have the sole responsibility and Regulatory Obligation
for the filing of all documents with all applicable Regulatory Authorities, and
to take any other actions that may be required, for the receipt of Regulatory
Approval for the development or commercial manufacture of the Product.



22


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




(a)    Cooperation. Each Party (“Non-Filing Party”) will provide reasonable
assistance and cooperation to the other Party (“Filing Party”) in the connection
with the Filing Party’s Regulatory Obligations consistent with the terms of this
Section 3.16 and the Non-Filing Party’s obligations under this Agreement. The
Filing Party shall notify the Non-Filing Party in writing of any written
communications received by the Filing Party from a Regulatory Authority related
to the other Party’s Regulatory Obligations within three (3) business days after
receipt thereof. The Filing Party shall consult with the Non-Filing Party
concerning the response of the Filing Party to each such communication, unless
such filing is not relevant to the Non-Filing Party’s Regulatory Obligations.
(b)    Verification of Data. Prior to filing any documents or communications
with a Regulatory Authority that incorporate or uses data generated by the
Non-Filing Party or otherwise relate to the Non-Filing Party’s Regulatory
Obligations, the Filing Party will give the Non-Filing Party a draft of such
document or communication (“Initial Draft”) to give the Non-Filing Party the
opportunity to verify the accuracy and regulatory validity of such Initial
Draft. The Non-Filing Party shall be given a minimum of fourteen (14) calendar
days to review the Initial Draft, but the Parties may mutually agree to a
different time for the review as needed under the circumstances. The Initial
Draft may be redacted by the Filing Party as reasonably deems necessary to
protect the confidentiality of matters not affecting the Non-Filing Party or
which are confidential to the Filing Party or to other clients or customers of
the Non-Filing Party. The Parties agree that in reviewing the Initial Draft, the
Non-Filing Party’s role will be limited to verifying the accuracy of the
description of its Regulatory Filing Obligations or accuracy of its data or
information in the Initial Draft.
(c)    Inaccuracies. If the Non-Filing Party determines that any of its data or
information in the Initial Draft is inaccurate or any other errors relating to
the Non-Filing Party’s Regulatory Obligations, the Non-Filing Party will notify
Filing Party in writing of such inaccuracy and provide a recommendation to
remediate the Initial Draft. Such notice shall also include documentation and
data sufficient to substantiate the Non-Filing Party’s claim that the Initial
Draft is inaccurate to the Filing Party’s reasonable satisfaction. The
Non-Filing Party shall provide comments to the Initial Draft no later than seven
(7) days prior to the required filing date with the applicable Regulatory
Authority. If the Non-Filing Party does not provide comments or notify the
Filing Party of inaccuracies within such seven (7) day period, the Non-Filing
Party will be deemed to have approved any data or language related to its
Regulatory Obligations in the Initial Draft. The Filing Party shall be required
to incorporate the Non-Filing Party’s recommendations to the extent they
directly relate to an error in the Non-Filing Party’s data or information or the
Non-Filing Party’s Regulatory Filing Obligations. The Parties will work together
in good faith to resolve any inaccuracies contained in the Initial Draft as soon
as practicable under the circumstances to prevent a delay or postponement of
such filing (or any related inspections by such Regulatory Authority to which
the filing relates). Any on-going disagreement regarding the Deficiencies shall
be escalated to the Steering Committee for resolution on an expedited basis.
(d)    Responsibilities. The Filing Party shall deliver a copy of the final
version of the filing (“Final Filing”) to the Non-Filing Party at least three
(3) days prior to the required filing date. Subject to the foregoing, the
Non-Filing Party will not assume any responsibility for



23


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




the accuracy of any other materials submitted by the Filing Party to a
Regulatory Authority in connection with this Agreement. Except as otherwise set
forth in this Agreement or the Technical Transfer Agreement, the Filing Party is
solely responsible for the preparation and filing of any materials required by a
Regulatory Authority with respect to such Party’s Regulatory Filing Obligations
hereunder and any relevant costs will be borne by the Filing Party.
ARTICLE IV. FEES AND INVOICING
4.1    General. (a) Except as otherwise set forth in this Agreement or Technical
Transfer Agreement, Patheon shall invoice Pacira on a monthly basis for all
applicable fees and charges incurred by Patheon during the preceding month. (b)
All invoices shall be sent electronically to accountspayable@pacira.com no later
than the fifth day of each month. Payment shall be due thirty (30) days after
receipt by Pacira of an undisputed invoice.
4.2    Late Fees. In relation to all invoices issued by Patheon pursuant to this
Agreement, if Pacira fails to make any payment due to Patheon by the due date
for payment, then, without limiting Patheon’s remedies under ARTICLE VIII or at
law, Patheon may charge interest on past due accounts at [**] which is equal to
an annual rate of [**].
4.3    Disputed Invoices. If Pacira disputes any portion of an invoice, (a)
Pacira shall provide Patheon with written notice of the disputed portion within
[**] of receipt by Pacira of Patheon’s invoice and its reasons therefor and
shall not be obligated to pay such disputed portion unless and until such
disputed portion is determined to be due and owing, and (b) Patheon shall cancel
such invoice and issue a new invoice reflecting the undisputed invoiced amount,
which shall be paid by Pacira within [**]. The Parties shall use good faith
efforts to resolve the dispute regarding the disputed amount promptly, and if
the Parties agree that a balance is due, Patheon shall issue an invoice for such
balance, and payment shall be due [**] after receipt of such invoice. In the
event of any inconsistency between an invoice and this Agreement, the terms of
this Agreement shall control.
4.4    Exchange Rate Fluctuations.    The Parties agree that Patheon will adjust
all fees and charges to reflect currency fluctuations on each anniversary date
of the Effective Date. The adjustment will proportionately reflect the increase
or decrease, if any, in the current Set Exchange Rate compared to the Set
Exchange Rate established for the prior calendar year of the Term. In respect of
the adjustment at the end of the first year of the Term, the adjustment will
proportionately reflect the increase or decrease, if any, in the current Set
Exchange Rate compared to Initial Set Exchange Rate. An example of the
calculation is set out in Schedule 4.4.
4.1    Taxes.


(a)    Patheon will bear all taxes (“Tax” or “Taxes”), however designated,
imposed as a result of the provision by Patheon of the Services under this
Agreement for the following:
(i)    income taxes imposed on Patheon arising from Manufacture of the Product
performed at the Facility by its jurisdiction of residence. 



24


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




(ii)    Tax in the ordinary course of business for purchases made by Patheon in
the course of providing its Services, such as Value Added Tax (“VAT”) and
similar taxes.  It does not include taxes paid by Patheon on behalf of or as
agent for Pacira.
(b)    Pacira shall be liable for taxes on its income and non-income that arise
from the provision of Pacira-Supplied Materials and Pacira Manufacturing
Equipment including VAT, customs, and duties.  However, the Parties agree that
they will use commercially reasonable efforts to reduce the financial impact for
VAT that may apply.   
(c)    If either Party is required to bear a tax, duty, levy or similar charge
pursuant to this Agreement by any state, federal, provincial or foreign
government, including, but not limited to, Value Added Tax, that Party will pay
such tax, duty, levy or similar charge and any additional amounts to the
appropriate taxing authority. Any Tax that Pacira pays, or is required to pay,
but which Pacira believes should properly be paid by Patheon pursuant hereto may
not be offset against sums due by Pacira to Patheon whether due pursuant to this
Agreement or otherwise.


ARTICLE V. INTELLECTUAL PROPERTY
5.1    Ownership.
(a)    Pacira shall maintain ownership and Control of all of its technology and
intellectual property rights existing prior to the Effective Date (“Existing
Pacira Intellectual Property”).
(b)    Patheon shall maintain ownership and Control of all of its technology and
intellectual property rights existing prior to the Effective Date (“Existing
Patheon Intellectual Property”).
(c)    Existing Pacira Intellectual Property shall include and Pacira shall own
all right, title, and interest in and to (i) the Product, (ii) the
Specifications, and (iii) Pacira’s Manufacturing Process.
(d)    Existing Patheon Intellectual Property shall include and Patheon shall
own all right, title, and interest in and to the Patheon Manufacturing Equipment
as of the Effective Date (excluding the Parcia Purchased Patheon Manufacturing
Equipment and Pacira Purchased Manufacturing Equipment Improvements).
(e)    Pacira shall own all right, title, and interest in and to, all
intellectual property (specifically including inventions and patents and patent
applications therefor) with respect to, and any data with respect to:
(i)    (A) any improvement of, modification of, change of, enhancement of, new
indication for, new formula for, new formulation for, new ingredients for, new
dosage for, new dosage strength for, new means of delivery for, or new labeling
or packaging for, the Product (“Pacira Product Improvements”); (B) any
improvement of, modification of, change of, or enhancement of



25


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




the Specifications not comprising Patheon Filling, Labelling or Packaging
Improvements, Existing Patheon Intellectual Property or Patheon Independent
Manufacturing Equipment Improvements (“Pacira Specification Improvements”); and
(C) any improvement of, modification of, change of, enhancement of, new process
for, new procedure for, new step for Pacira’s Manufacturing Process not
comprising of Patheon Filling, Labeling or Packaging Improvements, Existing
Patheon Intellectual Property or Patheon Independent Manufacturing Equipment
Improvements (“Pacira’s Manufacturing Process Improvements”); (D) any
improvement of, modification of, change of, enhancement of Pacira Purchased
Patheon Manufacturing Equipment not comprising Patheon Filling, Labelling or
Packaging Improvements, Existing Patheon Intellectual Property or Patheon
Independent Manufacturing Equipment Improvements (“Pacira Purchased
Manufacturing Equipment Improvements”) in each of case (A), (B), (C) and (D),
(1) that is developed, conceived, or created as a result of or in connection
with this Agreement, including Patheon’s Manufacturing of the Product hereunder,
(2) whether or not patentable, and (3) whether developed, conceived, or created
by employees of, or consultants to, Pacira or Patheon, alone or jointly with
each other or with permitted third parties (including permitted sublicensees and
subcontractors); and
(ii)    any inventions or other intellectual property developed, conceived, or
created by Pacira, alone or jointly with third parties (other than Patheon or
its Affiliates, or their respective employees and consultants), in the course of
conducting activities outside the scope of this Agreement and without any use of
any Existing Patheon Intellectual Property, Patheon Filling, Labeling or
Packaging Improvements or Patheon Independent Manufacturing Equipment
Improvements (as defined hereunder).
(f)        Patheon shall own all right, title, and interest in and to, all
intellectual property (specifically including inventions and patents and patent
applications therefor) with respect to, and any data with respect to:
(i)    any improvement of, modification of, change of, enhancement of Patheon’s
Manufacturing Equipment, (1) that is developed, conceived, or created as a
result of or in connection with this Agreement, including Patheon’s
Manufacturing of the Product hereunder, (2) whether or not patentable,
(3) whether developed, conceived, or created by employees of, or consultants to,
Pacira or Patheon, alone or jointly with each other or with permitted third
parties (including permitted sublicensees); and (4) not comprising Pacira
Purchased Manufacturing Equipment Improvements, (“Patheon Independent
Manufacturing Equipment Improvements”);
(ii)    any improvement of, modification of, change of, enhancement of filling,
labeling or packaging technology or equipment which is (x) generated or derived
by Patheon, alone of jointly, and (y) of generic application rather than
specific to the Product (not comprising of Pacira Manufacturing Process
Improvements, Existing Pacira Intellectual Property, Pacira Product Improvements
or Pacira Specification Improvements) (“Patheon Filling, Labeling or Packaging
Improvement”); and
(iii)    any inventions or other intellectual property developed, conceived, or
created by Patheon, alone or jointly with third parties, in the course of
conducting activities outside the scope of this Agreement and without any use of
any Existing Pacira Intellectual Property, Pacira Product



26


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




Improvements, Pacira Specification Improvements, or Pacira Manufacturing Process
Improvements.
(g)    Patheon agrees to, and hereby does, and shall cause each of its
employees, consultants, and Affiliates (collectively with Patheon, the “Patheon
Assignors”) to assign to Pacira all right, title, and interest in and to the
Pacira Product Improvements, Pacira Specification Improvements, Pacira’s
Manufacturing Process Improvements and (only to the extent the same is owned by
the Patheon Assignors) Pacira Purchased Manufacturing Equipment Improvements
developed, conceived, or created by such Patheon Assignors, alone or jointly
with others, including all intellectual property rights associated therewith.
Upon Pacira’s request and at Pacira’s sole expense, Patheon shall, and shall use
commercially reasonable efforts to cause each Patheon Assignor to, assist Pacira
or anyone Pacira reasonably designates in preparing, filing, prosecuting,
obtaining, enforcing, or defending any patent, copyright, or other intellectual
property application or grant of right issuing therefrom for same in any and all
countries in the world.
(h)    Pacira agrees to, and hereby does, and shall cause each of its employees,
consultants, and Affiliates (collectively with Pacira, the “Pacira Assignors”)
to assign exclusively to Patheon all right, title, and interest in and to
Patheon Independent Manufacturing Equipment Improvements and Patheon Filling,
Labeling or Packaging Improvement developed, conceived, or created by such
Pacira Assignors, alone or jointly with others, including all intellectual
property rights associated therewith. Upon Patheon’s request and at Patheon’s
sole expense, Pacira shall, and shall use commercially reasonable efforts to
cause each Pacira Assignor to, assist Patheon or anyone Patheon reasonably
designates in preparing, filing, prosecuting, obtaining, enforcing, or defending
any patent, copyright, or other intellectual property application or grant of
right issuing therefrom for same in any and all countries in the world.
(i)    Patheon shall, and shall cause its Affiliates to, promptly, and in any
event within [**] following reduction to practice, disclose in writing and in
reasonable detail to Pacira any Pacira Product Improvements, Pacira
Specification Improvements, Pacira’s Manufacturing Process Improvements, or any
Pacira Purchased Manufacturing Equipment Improvements developed, conceived, or
created by employees, consultants, or subcontractors of Patheon or its
Affiliates, alone or jointly with employees, consultants or subcontractors of
Pacira or its Affiliates. Such written notice will be treated as the Proprietary
Information of Pacira hereunder.
(j)        Pacira shall, and shall cause its Affiliates to, promptly, and in any
event within [**] following reduction to practice, disclose in writing and in
reasonable detail to Patheon any potential Patheon Independent Manufacturing
Equipment Improvements or Patheon Filling, Labeling or Packaging Improvement
developed, conceived, or created by employees, consultants, or subcontractors of
Pacira or its Affiliates, alone or jointly with employees, consultants , or
subcontractors of Patheon or its Affiliates. Such written notice will be treated
as the Proprietary Information of Patheon hereunder.
(k)    Patheon agrees to have each Patheon Assignor enter into a written
agreement with Patheon, or directly with Pacira (i) to assign to Pacira all
right, title, and interest in and to any Pacira Product Improvements, Pacira
Specification Improvements, Pacira’s Manufacturing Process Improvements or
Pacira Purchased Manufacturing Equipment Improvements (limited in to those



27


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




rights, title, interest and intellectual property rights as are owned by the
Patheon Assignors) arising during the course or his, her, or its employment or
engagement with Patheon, and all intellectual property rights with respect
thereto, and (ii) to agree to obligations of confidentiality and non-use with
respect to all Proprietary Information that are at least as stringent as those
set forth in the Confidentiality Agreement.
(l)        Pacira agrees to have each Pacira Assignor, enter into a written
agreement with Pacira, or directly with Patheon (i) to assign to Patheon all
right, title, and interest in and to any Patheon Independent Manufacturing
Equipment Improvements or Patheon Filling, Labeling or Packaging Improvement
(limited in to those rights, title, interest and intellectual property rights as
are owned by the Pacira Assignors) arising during the course or his, her, or its
employment or engagement with Pacira, and all intellectual property rights with
respect thereto, and (ii) to agree to obligations of confidentiality and non-use
with respect to all Proprietary Information that are at least as stringent as
those set forth in the Confidentiality Agreement.
(m)    The Specifications, Pacira’s Manufacturing Process, and any and all
information or material related to the Existing Pacira Intellectual Property,
Pacira Product Improvements, Pacira Specification Improvements, or Pacira’s
Manufacturing Process Improvements but not Pacira Purchased Manufacturing
Equipment Improvements shall constitute Proprietary Information of Pacira, which
shall be deemed the disclosing Party with respect to such Proprietary
Information.
(n)    Patheon’s Manufacturing Equipment and any and all information or material
related to the Existing Patheon Intellectual Property, the Patheon Independent
Manufacturing Equipment Improvements or Patheon Filling, Labeling or Packaging
Improvements shall constitute Proprietary Information of Patheon, which shall be
deemed the disclosing Party with respect to such Proprietary Information.
5.2    Licenses.
(a)    Pacira hereby grants, for the purposes of this Agreement only, to Patheon
a fully paid-up worldwide, non-exclusive license, under Pacira’s entire right,
title, and interest in and to the Existing Pacira Intellectual Property for
Patheon to Manufacture the Products solely pursuant to the terms of this
Agreement.
(b)    Pacira hereby grants, for the purposes of this Agreement only, to Patheon
a fully paid-up worldwide, non-exclusive license, under Pacira’s entire right,
title, and interest in and to the Pacira Product Improvements, Pacira
Specification Improvements, and Pacira’s Manufacturing Process Improvements
developed, conceived, or created as a result of or in connection with this
Agreement by Patheon or its Affiliates, alone or jointly with others, in each
case to make Products solely pursuant to the terms of this Agreement. Nothing in
this Agreement grants Patheon any rights or licenses under such Pacira Product
Improvements, Pacira Specification Improvements, or Pacira’s Manufacturing
Process Improvements outside of the Field or for any purpose other than to
Manufacture the Products pursuant to the terms of this Agreement.



28


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




(c)    Pacira hereby grants to Patheon a fully paid-up, irrevocable, worldwide,
non-exclusive, transferable, with the right to sublicense, perpetual license,
under Pacira’s entire right, title, and interest in and to use the Pacira
Purchased Manufacturing Equipment Improvements without restriction.
(d)        Subject to payments made by Pacira pursuant to the Technical Transfer
Agreement and this Agreement, Patheon hereby grants to Pacira a fully paid-up
worldwide, non-exclusive license, with the right to sublicense to Affiliates
only, under Patheon’s entire right, title, and interest in and to the Patheon
Independent Manufacturing Equipment Improvements and Patheon Filling, Packaging
or Labeling Improvements developed, conceived, or created as a result of or in
connection with this Agreement, to make, use, offer for sale, sell, import, and
otherwise dispose of the Product and methods of Manufacturing the Product inside
the Field only. Nothing in this Agreement grants Pacira any rights or licenses
under such Patheon Independent Manufacturing Equipment Improvement or Patheon
Filling, Labeling or Packaging Improvement outside the Field.
(e)    Patheon shall, and shall cause its Affiliates to, promptly, and in any
event within [**] following reduction to practice, disclose in writing and in
reasonable detail to Pacira any potential Pacira Purchased Manufacturing
Equipment Improvements developed, conceived, or created by employees or
consultants of Patheon or its Affiliates in the performance of this Agreement.
Pacira shall, in its sole discretion, decide whether such improvement is
necessary or useful to Manufacture the Product and be deemed Pacira Purchased
Manufacturing Equipment Improvements upon payment therefor, or if such
improvement shall be deemed Patheon Independent Manufacturing Equipment
Improvement, and not be used in the Manufacture of the Product.
5.3    Third Person Litigation. In the event that, during the Term, any Person
(other than Pacira) institutes against Patheon any action that alleges that the
Manufacture of the Product hereunder in accordance with the terms hereof
infringes the intellectual property rights held by such Person, then, as between
Patheon and Pacira, and subject to Pacira indemnifying and defending and holding
harmless Patheon in relation to such action pursuant to Section 9.1, Pacira, at
its sole expense, shall have the sole obligation to contest, and assume
direction and control of the defense of, such action, including the right to
settle such action on terms determined by Pacira; provided, however, that in no
event may Pacira agree to the entry of any equitable or injunctive relief that
is binding on Patheon or its Affiliates, without Patheon’s prior written
consent, not to be unreasonably withheld or delayed. Patheon, at Pacira’s
expense, shall use all commercially reasonable efforts to assist and cooperate
with Pacira as reasonably requested by Pacira in such action.
5.4    Technology Transfer. Upon the request of Pacira or at any time Patheon
shall, at Pacira’s cost (i) promptly disclose to Pacira or its designee any
Pacira Product Improvements, Pacira Specification Improvements, Pacira’s
Manufacturing Process Improvements, Pacira Purchased Manufacturing Equipment
Improvements necessary or useful to enable Pacira or such designee to
Manufacture the Product, (ii) have its representatives meet with representatives
of Pacira or its designee to enable Pacira or such designee to Manufacture the
Product, and (iii) provide such other assistance as Pacira may reasonably
request to enable Pacira or such designee



29


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




to Manufacture the Product. Pacira shall reimburse Patheon for its time and all
documented out-of-pocket expenses reasonably incurred by Patheon in connection
with such technology transfer. Patheon will provide a quotation for the services
which Pacira requires pursuant to this Section 5.4 as Additional Services and on
acceptance by Pacira of the same, Patheon will provide the services stated
therein.
5.5    Licenses of Rights to Intellectual Property. The licenses granted by the
Parties hereunder shall be deemed to be licenses of rights to “intellectual
property” as defined under §101 of the United States Bankruptcy Code and, in
connection therewith, each Party shall have the rights set forth in §365(n) of
the United States Bankruptcy Code in the event of any rejection or proposed
rejection of this Agreement in any bankruptcy proceeding.
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
6.1    Representations and Warranties of Each Party. Each Party hereby
represents and warrants to the other Party as follows:
(f)        Such Party (i) is duly formed and in good standing under the laws of
the jurisdiction of its formation, (ii) has the power and authority and the
legal right to enter into this Agreement and perform its obligations hereunder,
and (iii) has taken all necessary action on its part required to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder. This Agreement has been duly executed and delivered on behalf of such
Party and constitutes a legal, valid, and binding obligation of such Party and
is enforceable against it in accordance with its terms, subject to the effects
of bankruptcy, insolvency, or other similar laws of general application
affecting the enforcement of creditor rights and judicial principles affecting
the availability of specific performance and general principles of equity,
whether enforceability is considered a proceeding at law or equity.
(g)    From FDA Approval Date, all necessary consents, approvals, and
authorizations of all Regulatory Authorities, other governmental authorities,
and other Persons required to be obtained by such Party in connection with the
execution and delivery of this Agreement and the performance of its obligations
hereunder have been obtained.
(h)    The execution and delivery of this Agreement and the performance of such
Party’s obligations hereunder (i) do not and will not conflict with or violate
any requirement of Applicable Law or any provision of the articles of
incorporation, bylaws limited partnership agreement, or other constituent
document of such Party and (ii) do not and will not conflict with, violate, or
breach, or constitute a default or require any consent under, any contractual
obligation or court or administrative order by which such Party is bound.
6.2    Additional Representations, Warranties, and Covenants of Patheon. Patheon
warrants, represents, and covenants that:
(a)    it has facilities, personnel, experience, and expertise sufficient in
quality and quantity to perform the obligations hereunder, and (ii) it shall
perform its obligations with reasonable due care and in conformity with current
generally accepted standards and procedures for



30


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




Manufacturing the Product and GMPs, and (iii) it will comply with the Quality
Agreement and comply with all agreed upon quality assurance, quality controls,
and review procedures;
(b)    it has at the Effective Date and shall, during the Term of this Agreement
and at its cost (subject to Sections 2.9(b)-(d) and Section 3.8), in connection
with this Agreement, observe and comply with all Applicable Laws, including
federal, state, and local laws, orders, regulations, rules, customs, and
ordinances now in force or that may hereafter be in force, pertaining to the
Facility and the Manufacture of the Product (but not the Product per se which
shall be the responsibility of Pacira) and including, without limitation, (i)
labor laws, orders, regulations, rules, customs, and ordinances of the country
of Manufacture and (ii) those of the FDA pertaining to the Manufacturing
Services and the Facility (but not the Product, which shall be the
responsibility of Pacira), and any laws, orders, regulations, rules, or
ordinances issued in addition to, as a supplement to or as a replacement of
Applicable Laws.
(c)    none of it, its Affiliates, nor any Person under its direction or
control, has ever been, nor will it engage suppliers which have to its actual
knowledge, after due inquiry, been, (i) debarred or convicted of a crime for
which a person can be debarred, under Section 335(a) or 335(b) of the FDA Act,
or any equivalent Applicable Law of the country of Manufacture, (ii) threatened
to be debarred under the FDA Act or any equivalent Applicable Law of the country
of Manufacture or (iii) indicted for a crime or otherwise (to its actual
knowledge after due inquiry) engaged in conduct for which a person can be
debarred under the FDA or any equivalent Applicable Law of the country of
Manufacture, and Patheon agrees that it will promptly notify Pacira in the event
it receives notification of any such debarment, conviction, threat or
indictment. Should Patheon become aware of any suspected noncompliance with the
foregoing, Patheon will notify Pacira in writing of such issue within
forty-eight (48) hours. For the purpose of this Section 6.2, suppliers and
subcontractors engaged by Patheon to undertake the Manufacture of the Product
shall be deemed to be under Patheon’s direction or control;
(d)    none of it, its Affiliates, nor any Person under its direction or control
is currently excluded from a federal or state health care program under Sections
1128 or 1156 of the Social Security Act, 42 U.S.C. §§ 1320a-7, 1320c-5 or any
equivalent Applicable Law of the country of Manufacture, as may be amended or
supplemented;
(e)    none of it, its Affiliates, nor any Person under its direction or control
is otherwise currently excluded from contracting with the U.S. federal
government or the government of the country of Manufacture;
(f)    none of it, its Affiliates, nor any Person under its direction or control
is otherwise currently excluded, suspended, or debarred from any U.S. or foreign
governmental program;
(g)    it shall immediately notify Pacira if, at any time during the Term,
Patheon, its Affiliates, or any Person under its direction or control is
convicted of an offense that would subject it or Pacira to exclusion,
suspension, or debarment from any U.S. or foreign governmental program; and



31


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




(h)    before it subcontracts any of its obligations under this Agreement, which
may only be done in accordance with Section 3.15, Patheon shall in so far as
such sub-contractors are working in Manufacturing Suites A-2 or B-2 (x) ensure
that its subcontractor(s) represent, warrant, and covenant Sections 6.2(a)
through (g) above, and this Section 6.2(h) if the subcontractor(s)
sub-subcontracts any of its obligations, which may only be done in accordance
with Section 3.15, and (y) provide Pacira with confirmation of these
representations, warranties, and covenants.
6.3    Warranty. Patheon warrants that, at the time of delivery of Product to
Pacira: (a) such Product will have been Manufactured in accordance with the
Product’s Marketing Authorization, Pacira’s Manufacturing Process, the Quality
Agreement, GMP, and all other Applicable Law; (b) such Product will be in
conformity with the Specifications in accordance with the testing regime set out
therein and will conform with the Certificate of Analysis therefor provided
pursuant to Section 2.3(f); (c) such Product will not be adulterated or
misbranded within the meaning of the FDA Act, and similar provisions of the laws
of other countries as to which Regulatory Approvals have been granted with
respect to the Product; (d) title to such Product will pass to Pacira as
provided herein free and clear of any security interest, lien, or other
encumbrance; (e) such Product will have been Manufactured in facilities that are
in compliance with all Applicable Laws at the time of such Manufacture
(including applicable inspection requirements of FDA and other Regulatory
Authorities); and (f) the expiration date of such Product shall be no earlier
than eighteen (18) months after the date of release by Patheon thereof.
6.4    Additional Representations, Warranties, and Covenants of Pacira. Pacira
warrants, represents, and covenants that:
(a)     Non-Infringement.
(iii)    throughout the Term, (1) it or its Affiliates Control all right, title,
and interest in all issued patents and pending patent applications set forth on
Schedule 6.4(a), which patents and applications claim Technology embodied in the
Product; and (2) it has the right to authorize Patheon to perform the
Manufacturing Services in accordance with the terms and conditions hereof;
(iv)    throughout the Term, the performance of the Manufacturing Services
hereunder, in accordance with the terms and conditions hereof and using Pacira’s
Manufacturing Process, or the manufacture, use, sale or other disposition of the
Product by Patheon as may be required to perform its obligations under this
Agreement or by Pacira, does not and will not result, in the infringement or
misappropriation of any Person’s intellectual property rights;
(v)    Pacira or its Affiliates Control and have the right to lawfully disclose
the Specifications to Patheon;
(vi)    as of the Effective Date, there are no actions or other legal
proceedings pending concerning the infringement of third party intellectual
property rights related to any of the Specifications, or any of the Materials,
or the sale, use, or other disposition of any Product made in accordance with
the Specifications.



32


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




(b)    Quality and Compliance.
(iv)    the Specifications for all Products conform to all applicable GMPs and
Applicable Laws;
(v)    the Products, if labelled and manufactured in accordance with the
Specifications and in compliance with applicable GMPs and Applicable Laws (i)
may be lawfully sold and distributed in every jurisdiction in which Pacira
markets the Products, (ii) will be fit for the purpose intended, and (iii) will
be safe for human consumption;
(vi)    on the date of shipment, any Pacira-Supplied Materials will conform to
the specifications for the Materials that Pacira has given to Patheon and that
the Materials will be adequately contained, packaged, and labelled and will
conform to the affirmations of fact on the container.
6.5    DISCLAIMER. THE FOREGOING EXPRESS WARRANTIES SET FORTH IN THIS ARTICLE VI
ARE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY
OF MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE, OR NONINFRINGEMENT, AND
ALL OTHER WARRANTIES ARE HEREBY DISCLAIMED AND EXCLUDED BY EACH PARTY.


ARTICLE VII. CONFIDENTIALITY
7.1    Confidentiality Obligations. The Parties agree that the terms of the
Confidentiality Agreement dated April 4, 2014 between the Parties, shall govern
the confidentiality obligations of the Parties and are incorporated herein by
this reference (the “Confidentiality Agreement”). A copy of the Confidentiality
Agreement is attached herein as Exhibit C.
7.2    Injunctive Relief. Each Party acknowledges that a breach by either Party
of the Confidentiality Agreement or of this ARTICLE VII cannot reasonably or
adequately be compensated in damages in an action at law and that such a breach
may cause the other Party irreparable injury and damage. By reason thereof, each
Party agrees that the other Party may be entitled, in addition to any other
remedies it may have under this Agreement or otherwise, to preliminary and
permanent injunctive and other equitable relief to prevent or curtail any breach
of the Confidentiality Agreement or this ARTICLE VII, without the need of
posting a bond or other security; provided, however, that no specification in
this Agreement of a specific legal or equitable remedy will be construed as a
waiver or prohibition against the pursuing of other legal or equitable remedies
in the event of such a breach. Each Party agrees that the existence of any
claim, demand, or cause of action of it against the other Party, whether
predicated upon this Agreement, or otherwise, will not constitute a defense to
the enforcement by the other Party, or its successors or assigns, of the
covenants contained in the Confidentiality Agreement and this ARTICLE VII.
ARTICLE VIII. TERM AND TERMINATION



33


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




8.1    Term. This Agreement shall commence as of the Effective Date and, unless
earlier terminated in accordance with the terms hereof, shall expire on the
tenth (10th) anniversary of the FDA Approval Date (the “Initial Term”).
Notwithstanding, by mutual agreement the Parties may commence discussions [**]
prior to the end of the Initial Term with a view to extending the Initial Term
for such period or periods as may be agreed (collectively, the Initial Term and
any extensions thereof, the “Term”).
8.2    Termination. In addition to any other provision of this Agreement
expressly providing for termination of this Agreement, this Agreement may be
terminated as follows:
(c)     Pacira may terminate this Agreement:
(i)    at any time by giving Patheon one (1) month prior written notice in the
event that any Regulatory Authority causes the permanent withdrawal of the
Product from the United States or any other market in a country or countries of
the Territory that represent eighty percent (80%) or more of Pacira’s overall
Product sales; or
(ii)    at any time for convenience by giving Patheon (w) in the [**] from the
FDA Approval Date, thirty six (36) months prior written notice; (x) in the [**]
from the FDA Approval Date, thirty (30) months prior written notice; (y) in the
[**] from the FDA Approval Date, twenty four (24) months prior written notice;
and in the [**] from the FDA Approval Date, eighteen (18) months prior written
notice]; or
(iii)    at any time upon written notice in the event of any material default by
Patheon in the performance of any of its obligations hereunder, which material
default has not been cured by Patheon within [**] after receiving written notice
thereof (“Remediation Period”), provided that Patheon shall continue performing
hereunder pursuant to the terms of Section 8.4 below. Pacira’s right to
terminate this Agreement for a particular breach under this Section 8.2(a)(iii)
may only be exercised for a period of [**] following the expiry of the
Remediation Period (where the breach has not been remedied) and, if the
termination right is not exercised during this period, then Pacira will be
deemed to have waived its right to terminate this Agreement for such breach.
(d)    Patheon may terminate this Agreement at any time upon written notice in
the event of (i) any material default by Pacira in the performance of any of its
obligations hereunder, which default has not been cured by Pacira within [**]
after receiving written notice thereof; or (ii) Pacira’s default of its payment
obligations in accordance with ARTICLE IV which default has not been cured by
Pacira within [**] after receiving written notice thereof; provided, however,
that, if Pacira fails to cure such payment default, Patheon may not terminate
without first providing a second notice to the attention of Pacira’s Chief
Executive Officer and an additional [**] cure period.
(e)     This Agreement may be terminated at any time by either Party immediately
upon written notice pursuant to Section 10.2, or if the other Party shall file
in any court or agency, pursuant to any statute or regulation of any state or
country, a petition in bankruptcy or insolvency or for reorganization or for
arrangement or for the appointment of a receiver or trustee of the other Party
or of its assets, or if the other Party proposes a written agreement of
composition of its debts, or if the other Party shall be served with an
involuntary petition against it, filed in any insolvency



34


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




proceeding, and such petition shall not be dismissed within [**] after the
filing thereof, or if the other Party shall propose or be a party to any
dissolution or liquidation, or if the other Party shall make an assignment for
the benefit of its creditors.
(f)        This Agreement will automatically terminate should either Pacira or
Patheon exercise its right to terminate the Technical Transfer Agreement (but
not in the event of an expiration of such agreement as set forth in Section 8.2
thereof) prior to the FDA Approval Date, in which case, any payment to Patheon
will be made in accordance with the Technical Transfer Agreement.
8.3    Effect of Termination.
(a)    The expiration or termination of this Agreement shall be without
prejudice to any rights or obligations of the Parties that may have accrued
prior to such termination, and the provisions of Sections 2.1(f), 2.8, 3.6,
3.11, 3.13, 6.5 and 8.3 and ARTICLE I, ARTICLE IV, ARTICLE V, ARTICLE VII,
ARTICLE IX, and ARTICLE X shall survive the expiration or termination of this
Agreement. Except as otherwise expressly provided herein, termination of this
Agreement in accordance with the provisions hereof shall not limit remedies that
may otherwise be available in law or equity.
(b)    Upon expiration or termination of this Agreement, subject to the Parties’
obligations under Section 8.4 below, each Party, at the request of the other,
shall return all data, files, records, and other materials in its possession or
control containing or comprising the other Party’s Proprietary Information.
(c)    Upon expiration or termination of this Agreement for any reason, subject
to the Parties’ obligations under Section 8.4 below, (i) all submitted but
unfilled Purchase Orders with respect to which Patheon has (1) not begun
Manufacture of Product shall be cancelled, or (2) begun Manufacture of the
Product shall be completed, unless otherwise agreed (ii) Pacira shall remove all
Pacira Manufacturing Equipment, Pacira Purchased Patheon Manufacturing Equipment
and Materials from the Facility within [**] of such termination failing which
Pacira will pay a fee equivalent to the aggregate monthly Base Fee for
Manufacturing Suites A-2 and B-2 for each month or part month the Pacira
Manufacturing Equipment, Pacira Purchased Patheon Manufacturing Equipment or
Materials remain at the Facility post termination.
(d)    Upon expiration or termination of this Agreement, subject to the Parties’
obligations under Section 8.4 below, (i) Pacira shall purchase from Patheon at
Patheon’s cost, all unpaid Material Costs and Bill Back Items which were
ordered, purchased, produced or maintained by Patheon in contemplation of the
Manufacture of the Product in accordance with Section 2.2; and (ii) Pacira shall
pay Patheon any earned but unpaid Product Fees, including those under any
outstanding Purchase Order as described in Section 8.3(c); and (iii) Pacia shall
purchase at the then prevailing Product Fee any Product comprising the Safety
Stock whereupon Patheon shall return the Deposit to Pacira; and (iv) Pacira
shall pay for any earned but unpaid Base Fees or Additional Services; (iv)
Pacira shall pay all due and outstanding invoices under ARTICLE IV.
(e)    Upon expiration or termination of this Agreement (other than pursuant to
Section 8.2(a)(iii)), subject to the Parties’ obligations under Section 8.4
below, Pacira shall pay to



35


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




Patheon all and any removal and Make Good Costs associated with the removal of
the Pacira Manufacturing Equipment or Pacira Purchased Patheon Manufacturing
Equipment from the Facility. “Make Good Costs” means the reasonable costs
required to repair the Facility and return it to a clean, safe and useable area
based on the repair of damage caused by the installation or removal of Pacira
Manufacturing Equipment.
(f)    Upon expiration or termination of this Agreement other than pursuant to
Section 8.2(a)(iii), subject to the Parties’ obligations under Section 8.4
below, Pacira shall pay to Patheon the following costs (“Manufacturing Services
Termination Costs”): (i) all actual costs incurred by Patheon to complete
activities associated with the completion, expiry or termination including,
without limitation, disposal fees that may be payable for any Materials and
supplies owned by Pacira to be disposed of by Patheon; and (ii) all and any
direct costs and expenses, or wasted costs and expenses, or termination or
cancellation fees payable by Patheon as a consequence of or arising from the
termination of this Agreement, to include but not limited to, all and any
redundancy costs of employees employed by Patheon to work solely or mainly in
providing the Services and/or Manufacturing the Product, all and any termination
costs in relation to subcontractors and agency staff working solely or mainly in
providing the Services and/or Manufacturing the Product, any termination or
cancellation fees payable to third party suppliers. Patheon will use
commercially reasonable efforts to mitigate the Manufacturing Services
Termination Costs. Patheon will further provide Pacira with documentation in
order to substantiate the Manufacturing Services Termination Costs.
Notwithstanding anything in this Section 8.3(f) to the contrary, Pacira’s
liability for Manufacturing Services Termination Costs shall be limited to the
payment to Patheon of the [**] of Manufacturing Services Termination Costs
together with [**] of the Manufacturing Services Termination Costs in excess of
[**] up to a maximum amount payable by Pacira of $2,000,000.
(g)    Pacira acknowledges that no Patheon Competitor (being a Person that
derives greater than [**] of its revenues from performing contract
pharmaceutical development or commercial manufacturing services) will be
permitted access to the Manufacturing Site.
8.4    Transition Assistance. (i) Upon the delivery by either Party of a notice
of termination of this Agreement for any reason other than by Patheon pursuant
to Section 8.2(b) or (c), upon the request of Pacira, and subject to terms set
forth in this Agreement, Patheon shall provide Pacira with the reasonable
assistance of its staff and reasonable access to its other internal resources to
provide Pacira with a reasonable level of technical assistance and consultation
to transfer the Manufacture and the regulatory qualification of the Product to a
supplier of Pacira’s election, provided that Pacira will reimburse Patheon for
the reasonable costs of such assistance in the event of a termination for any
reason other than a breach by Patheon; and (ii) Upon the delivery by Pacira of a
notice of termination of this Agreement pursuant to Section 8.2(a)(iii) (but not
including the giving of notice of termination following an extension to this
Agreement pursuant to this Section 8.4), if requested by Pacira in writing given
at the same time as the giving of such notice of termination including the term
of such additional supply, Patheon shall supply the Products pursuant to the
terms of this Agreement for a period not to exceed a maximum of [**] from the
delivery of a notice of termination. For the avoidance of doubt, the termination
date of this Agreement shall be deemed the date upon which the Parties have
completed their obligations



36


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




under this Section 8.4. Pacira acknowledges that, during such transition
assistance period, no Patheon Competitor (being a Person that derives greater
than [**] of its revenues from performing contract pharmaceutical development or
commercial manufacturing services) will be permitted access to portions of the
Facility other than those dedicated to the Manufacture of the Product.
ARTICLE IX. INDEMNIFICATION
9.1    Pacira Indemnification Obligations. Pacira shall indemnify Patheon, its
Affiliates, and their respective directors, officers, employees, and agents (the
“Patheon Indemnified Parties”), and defend and save each of them harmless, from
and against any and all (a) Third Party Losses incurred by any of them in
connection with, arising from, or occurring as a result of (i) the breach by
Pacira of any of its obligations under this Agreement; (ii) the breach or
inaccuracy of any representation or warranty made by Pacira in this Agreement,
(iii) any gross negligence or willful misconduct by Pacira or any of its
Affiliates, (iv) any claim made by any Person that the Manufacture and supply of
the Product in accordance with the terms hereof infringes or misappropriates the
patent, trademark, or other intellectual property rights of such Person, and (v)
any product liability claim made by any Person with respect to any Product
Manufactured in accordance with the terms hereof, except to the extent liability
is based on a Patheon Nonconformance; or (b) any Loss incurred by any of them in
connection with the negligence or willful misconduct of the Pacira On Site
Representatives at the Facility, except, in each case, for those Losses for
which Patheon has an obligation to indemnify the Pacira Indemnified Parties
pursuant to Section 9.2, as to which Losses each Party shall indemnify the other
to the extent of their respective liability for such Losses; and provided,
however, that Pacira will not be required to indemnify the Patheon Indemnified
Parties with respect to any such Loss hereunder to the extent the same is caused
primarily by any breach of contract, negligent act or omission, or intentional
misconduct by any Patheon Indemnified Parties.
9.2    Patheon Indemnification Obligations. Patheon shall indemnify Pacira, its
Affiliates, and their respective directors, officers, employees, and agents (the
“Pacira Indemnified Parties”), and defend and save each of them harmless, from
and against any and all (a) Third Party Losses incurred by any of them resulting
from, or relating to, any claim of personal injury or property damage to the
extent that the injury or damage is in connection with, arising from, or
occurring as a result of (i) the breach or inaccuracy of any representation or
warranty made by Patheon in Article VI of this Agreement, (ii) any gross
negligence or willful misconduct by Patheon or any of its Affiliates; and (iii)
any product liability claim made by any Person with respect to any Product
Manufactured by Patheon to the extent any such liability is based on or caused
by a Patheon Nonconformance; (b) Third Party Losses incurred by any of them in
connection with, arising from, or occurring as a result of a claim that any
Existing Patheon Intellectual Property, Patheon Independent Manufacturing
Improvement or Patheon Filling, Labeling or Packaging Improvement used by
Patheon in its Manufacture of the Product infringes or misappropriates the
patent, trademark, or other intellectual property rights of such Person; except
in each case to the extent that the Losses are due to the negligence or wrongful
act(s) of Pacira, its Affiliates and their respective directors, officers,
employees, and agents or for which Pacira has an obligation to indemnify the
Patheon Indemnified Parties pursuant to Section 9.1, as to which Losses each
Party shall indemnify the other to the extent of their respective liability for
such Losses; and provided,



37


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




however, that Patheon will not be required to indemnify the Pacira Indemnified
Parties with respect to any such Loss hereunder to the extent the same is caused
primarily by any breach of contract, negligent act or omission, or intentional
misconduct by Pacira Indemnified Parties.
9.3    Indemnification Procedure.
(a)    Notice of Claim. The indemnified Party (the “Indemnified Party”) shall
give the indemnifying Party (the “Indemnifying Party”) prompt written notice (an
“Indemnification Claim Notice”) of any Loss, action, or discovery of facts upon
which such Indemnified Party intends to base a request for indemnification under
Section 9.1 or 9.2 (a “Claim”), but in no event shall the Indemnifying Party be
liable for any Losses that result from any delay in providing such notice. Each
Indemnification Claim Notice must contain a description of the claim and the
nature and amount of such Loss (to the extent that the nature and amount of such
Loss are known at such time). The Indemnified Party shall furnish promptly to
the Indemnifying Party copies of all papers and official documents received in
respect of any Losses upon which it intends to seek indemnification.
(b)    Control of Defense. At its option, the Indemnifying Party may assume the
defense of any Claims by giving written notice to the Indemnified Party within
thirty (30) days after the Indemnifying Party’s receipt of an Indemnification
Claim Notice; provided that the assumption of the defense of a Claim by the
Indemnifying Party shall not be construed as an acknowledgment that the
Indemnifying Party is liable to indemnify any Indemnified Party in respect of
the Claim, nor shall it constitute a waiver by the Indemnifying Party of any
defenses it may assert against any Indemnified Party’s Claim. Upon assuming the
defense of a Claim, the Indemnifying Party may appoint as lead counsel in the
defense of such Claim any legal counsel selected by the Indemnifying Party. In
the event the Indemnifying Party assumes the defense of a Claim, the Indemnified
Party shall immediately deliver to the Indemnifying Party all original notices
and documents (including court papers) received by any Indemnified Party in
connection with the Claim. Subject to clause (c) below, if the Indemnifying
Party assumes the defense of a Claim, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal expenses subsequently incurred by such
Indemnified Party in connection with the analysis, defense, or settlement of
such Claim. In the event that it is ultimately determined that the Indemnifying
Party is not obligated to indemnify, defend, or hold harmless an Indemnified
Party from and against any Claim, the Indemnified Party shall reimburse the
Indemnifying Party for any and all costs and expenses (including attorneys’ fees
and costs of suit) and any Losses incurred by the Indemnifying Party in its
defense of such Claim.
(c)    Right to Participate in Defense. Without limiting Section 9.3(b), any
Indemnified Party shall be entitled to participate in, but not control, the
defense of a Claim and to employ counsel of its choice for such purpose;
provided, however, that such employment shall be at the Indemnified Party’s own
expense unless (i) the employment thereof has been specifically authorized by
the Indemnifying Party in writing, (ii) the Indemnifying Party has failed to
assume the defense and employ counsel in accordance with Section 9.3(b) (in
which case the Indemnified Party shall control the defense), or (iii) the
interests of the Indemnified Party and the Indemnifying Party with respect to
such Claim are sufficiently adverse to prohibit the representation by the same
counsel of both Parties under Applicable Law, ethical rules, or equitable
principles.



38


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




(d)    Settlement. With respect to any Losses relating solely to the payment of
money damages in connection with a Claim and that will not result in the
Indemnified Party becoming subject to injunctive or other relief or otherwise
adversely affect the business or reputation of the Indemnified Party in any
manner, and as to which the Indemnifying Party shall have acknowledged in
writing the obligation to indemnify the Indemnified Party hereunder, the
Indemnifying Party shall have the sole right to consent to the entry of any
judgment, enter into any settlement, or otherwise dispose of such Loss, on such
terms as the Indemnifying Party, in its sole discretion, shall deem appropriate.
With respect to all other Losses in connection with Claims, where the
Indemnifying Party has assumed the defense of the Claim in accordance with
Section 9.3(b), the Indemnifying Party shall have authority to consent to the
entry of any judgment, enter into any settlement, or otherwise dispose of such
Loss; provided that it obtains the prior written consent of the Indemnified
Party, which consent shall not be unreasonably withheld or delayed. The
Indemnifying Party shall not, without the prior written consent of the
Indemnified Party, agree to any settlement or acquiesce to any judgment with
respect to a Claim that obligates the Indemnified Party to pay any amount
subject to indemnification by the Indemnifying Party or causes the Indemnified
Party to admit to any civil or criminal liability.
(e)    Cooperation. If the Indemnifying Party chooses to defend or prosecute any
Claim, the Indemnified Party shall cooperate in the defense or prosecution
thereof and shall furnish such records, information, and testimony, provide such
witnesses, and attend such conferences, discovery proceedings, hearings, trials,
and appeals as may be reasonably requested in connection therewith. Such
cooperation shall include access during normal business hours afforded to the
Indemnifying Party to, and reasonable retention by the Indemnified Party of,
records and information that are reasonably relevant to such Claim, and making
employees and agents available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder, and
the Indemnifying Party shall reimburse the Indemnified Party for all its time
and reasonable out-of-pocket expenses in connection therewith.
(f)        Expenses. Except as provided above, the reasonable and verifiable
costs and expenses, including fees and disbursements of counsel, incurred by the
Indemnified Party in connection with any Claim shall be reimbursed on a monthly
basis in arrears by the Indemnifying Party, without prejudice to the
Indemnifying Party’s right to contest the Indemnified Party’s right to
indemnification and subject to refund in the event the Indemnifying Party is
ultimately held not to be obligated to indemnify the Indemnified Party.
9.4    Insurance. During the Term and for [**] thereafter, each Party shall
procure and maintain at its own expense from a qualified and licensed insurer
liability insurance or indemnity policies, in an amount not less than [**] in
the aggregate with an indemnity to principals clause with respect to products
liability and distribution, subject to such deductible or self-retention limits
as either Party in its business discretion may elect. Such policies shall be
blanket policies and shall insure against liability on the part of each Party
and any of its Affiliates, as their interests may appear, due to injury,
disability, or death of any person or persons, or injury to property, arising
from the distribution of the Products. Upon the execution of this Agreement and
thereafter on January 1 of each year during the Term, each Party shall provide
to the other a certificate of insurance (i) summarizing the insurance coverage
and (ii) identifying any exclusions. Each Party



39


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




shall promptly notify the other of any material adverse alterations to the terms
of this policy or decreases in the amounts for which insurance is provided.
9.5    Limitation on Damages
(a)    Maximum Liability. Except with respect to the [**] of Patheon, or a
breach by Patheon of its obligations under [**], Patheon’s maximum liability to
Pacira under this Agreement for any reason whatsoever, including, without
limitation, any liability arising under Sections 2.7, 2.8, 3.11, 3.13 or 9.2
hereof or resulting from any and all breaches of its representations,
warranties, or any other obligations under this Agreement in each calendar year
will not exceed [**] of the revenues received by Patheon pursuant to this
Agreement in said calendar year, up to the maximum amount of [**]. For the
purposes of this Section 9.5(a), “calendar year” shall mean each consecutive 12
calendar month period starting Effective Date up until 1st day of the month
following FDA Approval Date (liability cap pro-rated for part calendar years)
and thereafter each consecutive 12 calendar month period from 1st of the month
following FDA Approval Date.
(b)    EXCEPT WITH RESPECT TO A PARTY’S BREACH OF ITS OBLIGATIONS UNDER [**],
NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY (DIRECT OR INDIRECT) LOSS OF
PROFITS, OR SPECIAL, EXEMPLARY, INCIDENTAL, OR CONSEQUENTIAL DAMAGES, INCLUDING
BUSINESS INTERRUPTION OR LOST PROFITS; PROVIDED, HOWEVER, THIS EXCLUSION IS NOT
INTENDED TO, NOR SHALL, EXCLUDE ACTUAL OR COMPENSATORY DAMAGES OF THE AFFECTED
PARTY, INCLUDING SPECIAL, EXEMPLARY, INCIDENTAL, OR CONSEQUENTIAL DAMAGES, OWED
TO THIRD PARTIES AS A RESULT OF A CLAIM PURSUANT TO THE INDEMNIFICATION
OBLIGATIONS HEREOF.
(c)    The limitations set forth in Section 9.5(a) and 9.5(b) shall not act to
exclude or limit either Party’s liability for personal injury or death caused by
the negligence of that Party, or for fraudulent misrepresentation.
(d)    Sole & Exclusive Remedies. Notwithstanding anything in this Article 9
(including Patheon’s indemnification obligations set forth in Section 9.2) to
the contrary:
(i)    Except as described in Section 9.5(c) above, Patheon’s sole liability and
Pacira’s sole and exclusive remedy for Non-Conforming Product based on or caused
by a Patheon Nonconformance shall be the rights and remedies set forth in
Section 2.8, 3.11 and 3.13 of this Agreement.
(ii)    Patheon’s sole liability and Pacira’s sole and exclusive remedy for
Patheon’s failure to Manufacture the full quantity of Product specified in a
Purchase Order by the Agreed Delivery Date shall be the rights and remedies set
forth in Section 2.7 of this Agreement.
9.6    Product Liability Claims. As soon as it becomes aware, each Party will
give the other prompt written notice of any defect or alleged defect in a
Product, any injury alleged to have occurred as a result of the use or
application of the Product, and any circumstances that may give rise to
litigation or recall of a Product or regulatory action that may affect the sale
or Manufacture



40


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




of a Product, specifying, to the extent the Party has such information, the
time, place, and circumstances thereof and the names and addresses of the
persons involved. Each Party will also furnish promptly to the other copies of
all papers received in respect of any claim, action, or suit arising out of such
alleged defect, injury, or regulatory action.
9.7    Allocation of Risk. This Agreement (including, without limitation, this
ARTICLE IX) is reasonable and creates a reasonable allocation of risk for the
relative profits the Parties each expect to derive from the Products.
ARTICLE X. MISCELLANEOUS
10.1    Notices. Notwithstanding that advance notification of any notices or
other communications may be given by facsimile or electronic mail transmission,
all notices or other communications that shall or may be given pursuant to this
Agreement shall be in writing and shall be deemed to be effective (a) when
delivered if sent by registered or certified mail, return receipt requested, or
(b) on the next business day, if sent by overnight courier, in each case to the
Parties at the following addresses (or at such other addresses as shall be
specified by like notice) with postage or delivery charges prepaid:
If to Pacira:
Pacira Pharmaceuticals, Inc.
Attn: Legal Affairs Department – Kristen Williams
Telephone:
Facsimile:


If to Patheon:


Attention:
Patheon UK Limited
Executive Director & General Manager
Kingfisher Drive, Covingham
Swindon, Wiltshire SN3 5BZ
England
Facsimile:


with copy to
Legal Director.


10.2    Force Majeure. Neither Party shall be liable for delay in delivery,
performance or nonperformance, in whole or in part, nor shall the other Party
have the right to terminate this Agreement except as otherwise specifically
provided in this Section 10.2 where such delay in delivery, performance or
nonperformance results from acts beyond the reasonable control and without the
fault or negligence of such Party including, but not limited to, the following
conditions: fires, floods, storms, embargoes, shortages, epidemics, quarantines,
war, acts of war (whether war be declared or not), terrorism, insurrections,
riots, civil commotion, or acts, omissions, or delays



41


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




in acting by any governmental authority; provided that the Party affected by
such a condition shall, within five (5) days of its occurrence, give notice to
the other Party stating the nature of the condition, its anticipated duration,
and any action being taken to avoid or minimize its effect. The suspension of
performance shall be of no greater scope and no longer duration than is
reasonably required, and the nonperforming Party shall use its commercially
reasonable efforts to remedy its inability to perform; provided, however, that
in the event the suspension of performance continues for ninety (90) days after
the date of the occurrence, and such failure to perform would constitute a
material breach of this Agreement in the absence of such force majeure event,
the non-affected Party may terminate this Agreement immediately by written
notice to the affected Party.
10.3    Independent Contractor. The Parties to this Agreement are independent
contractors. Nothing contained in this Agreement shall be construed to place the
Parties in the relationship of employer and employee, partners, principal, and
agent or a joint venture. Neither Party shall have the power to bind or obligate
the other Party nor shall either Party hold itself out as having such authority.
10.4    Waiver. Save where expressly stated to the contrary in this Agreement,
including Sections 2.8, 3.11, 3.13, 8.2, 8.4 and 9.5, no waiver by either Party
of any provision or breach of this Agreement shall constitute a waiver by such
Party of any other provision or breach, and no such waiver shall be effective
unless made in writing and signed by an authorized representative of the Party
against whom waiver is sought. No course of conduct or dealing between the
Parties will act as a modification or waiver of any provision of this Agreement.
Either Party’s consent to or approval of any act of the other Party shall not be
deemed to render unnecessary the obtaining of that Party’s consent to or
approval of any subsequent act by the other Party.
10.5    Entire Agreement. This Agreement (together with all Exhibits and
Schedules hereto, which are hereby incorporated by reference), the Strategic
Co-Production Agreement, the Quality Agreement, the Confidentiality Agreement,
and the Technical Transfer Agreement constitute the final, complete, and
exclusive agreement between the Parties relating to the subject matter hereof
and supersede all prior conversations, understandings, promises, and agreements
relating to the subject matter hereof. Neither Party has relied upon any
communications, representations, terms or promises, verbal or written, not set
forth herein. No terms, provisions or conditions of any purchase order or other
business form or written authorization used by Pacira or Patheon will have any
effect on the rights, duties, or obligations of the Parties under or otherwise
modify this Agreement, regardless of any failure of Pacira or Patheon to object
to the terms, provisions, or conditions unless the document specifically refers
to this Agreement and is signed by both Parties.
10.6    Assignment; Change of Control. This Agreement may not be assigned by
Patheon without the prior written consent of Pacira. Notwithstanding the
foregoing, Patheon may assign this Agreement to a Patheon Affiliate or to an
acquirer or successor in interest in connection with a Change of Control of
Patheon without the prior written consent of Pacira, provided that Patheon
provides Pacira with written notice of any such assignment and, provided
further, that in the event of a Change of Control of Patheon, Pacira shall be
entitled to exercise the rights set forth in Schedule



42


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




10.6. This Agreement shall be binding upon and inure to the benefit of Pacira
and Patheon and their respective successors, heirs, executors, administrators,
and permitted assigns.
10.7    Amendment; Modification. This Agreement may not be amended, modified,
altered, or supplemented except by a writing signed by both Parties. No
modification of any nature to this Agreement and no representation, agreement,
arrangement, or other communication shall be binding on the Parties unless such
is expressly contained in writing and executed by the Parties as an amendment to
this Agreement. This Agreement may not be amended in any respect by any purchase
order, invoice, acknowledgment, or other similar printed document issued by
either Party.
10.8    Governing Law.
(a)    The laws of England, whether procedural or substantive (but excluding
application of any choice of law provisions contained therein) shall apply to
all matters pertaining only to title to and ownership of the Facility and its
appurtenances including, without limitation, all rights therein and the
creation, exercise and extinction of such rights, obligations and liabilities.
In relation to such matters, both Parties shall submit to the exclusive
jurisdiction of the English Courts. For the avoidance of doubt, except with
respect to any rights set forth in Schedule 10.6, the Parties agree that nothing
in this Agreement shall (i) grant Pacira any property ownership rights in the
Facility or (ii) shall constitute a lease to the Facility.
(b)    In all other respects, this Agreement shall be construed under and
governed by the laws of the State of New York, New York, U.S.A. without regard
to the application of principles of conflicts of law. In relation to such
matters, both Parties shall submit to the exclusive jurisdiction of the state
and federal courts located in the State of New York, New York.
(c)    The Parties expressly exclude the application of the United Nations
Convention on Contracts for the International Sale of Goods, if applicable.
10.9    Compliance with Applicable Laws. Each Party and its Affiliates, and
their respective representatives, shall comply with all applicable laws, rules
and regulations in the performance of their obligations under this Agreement.
Without limiting the foregoing, each Party and its Affiliates, and their
respective representatives, shall comply with export control laws and
regulations of the country of Manufacture and of the United States. Neither
Party nor its Affiliates (or representatives) shall, directly or indirectly,
without prior U.S. government authorization, export, re-export, or transfer the
Product to any country subject to a U.S. trade embargo, to any resident or
national of any country subject to a U.S. trade embargo, or to any person or
entity listed on the “Entity List” or “Denied Persons List” maintained by the
U.S. Department of Commerce or the list of “Specifically Designated Nationals
and Blocked Persons” maintained by the U.S. Department of Treasury. In so far as
the same applies to a Party or its Affiliates, each Party and its Affiliates and
respective representatives shall comply with the requirements of the Foreign
Corrupt Practices Act of 1977 (15 U.S.C. § 78dd-1, et seq.).
10.10    Dispute Resolution.



43


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




(a)    The Parties recognize that disputes may arise from time to time during
the Term of this Agreement that relate to whether either Party has fulfilled its
obligations hereunder. It is the objective of the Parties to establish
procedures to facilitate the resolution of such disputes arising under this
Agreement in an expedient manner by mutual cooperation. To accomplish this
objective, the Parties agree to follow the procedures set forth in this Section
10.10 if and when a dispute arises under this Agreement.
(b)    Unless otherwise specifically recited in the Agreement, disputes between
the Parties under this Agreement will be first referred to the Project Manager
of each Party as soon as reasonably possible after such dispute has arisen. If
the Project Managers are unable to resolve such a dispute within [**] of being
requested by a Party to resolve such dispute, either Party may, by written
notice to the other, have such dispute referred to the Steering Committee. If
the Steering Committee is unable to resolve such a dispute within [**] of being
requested by a Party to resolve such dispute, either Party may, by written
notice to the other, have such dispute referred to the Chief Executive Officer
of each Party, for attempted resolution by negotiations within [**] after such
notice is received. The contact information of the current Chief Executive
Officer of each Party is as follows:
For Pacira:    David Stack
Telephone:
Facsimile:
Email:
For Patheon:    James Mullen
Telephone:
Facsimile:
Email:
10.11    Press Releases; Use of Trademarks. The Parties agree not to disclose
any terms or conditions of this Agreement to any Third Party without the prior
consent of the other Party, save as permitted pursuant to the Confidentiality
Agreement. Neither Party shall (a) issue a press release or make any other
public statement that references this Agreement or (b) use the other Party’s or
the other Party’s Affiliates’ names or trademarks for publicity or advertising
purposes, except with the prior written consent of the other Party, save as
permitted pursuant to the Confidentiality Agreement or Securities and Exchange
Commission filings which are required by Applicable Law, in which instance both
Parties shall work together in good faith to agree the disclosure to be made
having due and proper regard to their legal obligations. Each Party agrees that
it shall cooperate fully and in a timely manner with the other with respect to
all disclosures to the Securities and Exchange Commission or any other
governmental or regulatory agencies, including requests for confidential
treatment of Proprietary Information of either Party included in any such
disclosure.



44


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




10.12    Severability. If any provision of this Agreement is found by a proper
authority to be unenforceable, that provision to the extent it is found to be
unenforceable or invalid shall be severed and the remainder of the provision and
this Agreement will continue in full force and effect. The Parties shall use
their best efforts to agree upon a valid and enforceable provision as a
substitute for any invalid or unenforceable provision, taking in to account the
Parties’ original intent of this Agreement.
10.13    Construction. Unless the context of this Agreement otherwise requires:
(a) words of any gender include each other gender; (b) words using the singular
or plural number also include the plural or singular number, respectively; (c)
the terms “hereof,” “herein,” “hereby,” and derivative or similar words refer to
this entire Agreement; (d) the terms “Article,” “Section,” “Exhibit,”
“Schedule,” or “clause” refer to the specified Article, Section, Exhibit,
Schedule, or clause of this Agreement; (e) “or” is disjunctive but not
necessarily exclusive; and (f) the term “including” or “includes” means
“including without limitation” or “includes without limitation.” Whenever this
Agreement refers to a number of days, such number shall refer to calendar days
unless business days are specified. The captions and headings of this Agreement
are for convenience of reference only and in no way define, describe, extend, or
limit the scope or intent of this Agreement or the intent of any provision
contained in this Agreement. The language of this Agreement shall be deemed to
be the language mutually chosen by the Parties, and no rule of strict
construction shall be applied against either Party hereto.
10.14    Third Party Beneficiaries. This Agreement is not intended to confer
upon any non-party rights or remedies hereunder, except as may be received or
created as part of a valid assignment.
10.15    Further Assurances. Each of the Parties agrees to duly execute and
deliver, or cause to be duly executed and delivered, such further instruments
and do and cause to be done such further acts and things, including the filing
of such additional assignments, agreements, documents, and instruments, that may
be necessary or as the other Party hereto may at any time and from time to time
reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes of, or to better assure and confirm unto
such other Party its rights and remedies under, this Agreement.
10.16    Counterparts. This Agreement may be signed in counterparts, each and
every one of which shall be deemed an original. Electronic or Facsimile
signatures shall be treated as original signatures.


[The remainder of this page is left blank intentionally.]











45


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
PATHEON UK LIMITED:


PACIRA PHARMACEUTICALS, INC.:
 
 
By:
/s/ James Mullen
 
By:
/s/ David Stack
 
 
 
 
 
Name:
James Mullen
 
Name:
David Stack
 
 
 
 
 
 
 
Title:
CEO
 
Title:
President, CEO and Chairman
 



















































[Signature Page of Manufacturing and Supply Agreement]





 

--------------------------------------------------------------------------------




Schedule 1.47
Footprint


[**]



- 47 -


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------








Schedule 1.49
Materials


This Schedule 1.49 shall be revised prior to Product commercial launch, based on
the Parties’ most recent usage experience rate.


[**]


The Parties will update this Schedule 1.49 every 6 calendar months commencing
first commercial Product manufacture to provide up to date costs for the
Materials for the purposes of, and to be used, in calculating any yield
liability pursuant to Section 2.8(f).

- 48 -


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------






Schedule 1.82
Product Dosage Forms (or Product Presentations)


Product
Dosage Form
Target Fill Volume
EXPAREL®.1.3%
(Bupivacaine liposome injectable suspension)
Type I 20mL vial
(13mm neck)
266 mg/20 mL (13.3 mg/mL)






































































- 49 -


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




Schedule 2.1(a)
I.
Base Fee

Patheon will charge a monthly Base Fee per Manufacturing Suite, as forth below:
[**]
For the avoidance of doubt, the Base Fee will accrue under either the Technical
Transfer Agreement, or this Agreement, but not both.
With respect to Manufacturing Suite A-2 only, the following shall apply:
[**]
Should Manufacture at Manufacturing Suite A-2 cease in accordance with the
preceding paragraphs, Pacira shall provide not less than [**] notice if it
wishes Patheon to resume Manufacture at the Manufacturing Suite. During such
notice period and thereafter, the Base Fee discount will not apply, and the full
Base Fee will be payable for the Manufacturing Suite.


The Base Fee stated herein is calculated as at the [**]. The Base Fee will be
adjusted on [**] to reflect any increase in the UK RPIJ: All Items Index
published by the Office for National Statistics (as published at www.ons.gov.uk)
during the previous 12 months.


II.
Product Fees

[**]
Product Fees assume (i) the Manufacture and Secondary Packaging for individual
destinations in minimum order quantities of a whole filled batch of circa [**];
(ii) that the Territory only includes the U.S.; (iii) >[**] of the Product
ordered by Pacira will be Labelled and Secondary Packaged Vials.
[**]

- 50 -


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




In the event Pacira wishes Patheon to supply [**] or less of the Product as
Labelled and Secondary Packaged prices for supply of part Labelled and Packaged
in Bulk will be agreed in good faith between the Parties.
Compensation Structure
Base Fee and Product Fees include:
[**]


Materials:
Cost allocation for the procurement of Materials is set forth in Section 2.2 of
this Agreement and Section 2.12 of the Technical Transfer Agreement.


III. Bill Back Items:
The following shall be considered Bill Back Items:
[**]
IV. Additional Services:
The following shall be considered Additional Services and will be invoiced to
Pacira at the price given below.  If no price is provided here then Patheon will
provide a quotation for the activity required at the request of Pacira:
•
Regulatory writing activities – e.g., writing CMC section, regulatory support,
and preparation of annual product reviews (other than the Reports described in
Section 3.12 of this Agreement and included in the Base Fees) at [**];

•
Routine periodic auditing of component and Materials suppliers currently not on
Patheon’s approved list of suppliers as further described in Section 2.2(b)
(charged at [**]; the costs associated with travel, business expenses, supplier
fees, etc. (if applicable) will be charged at cost).

•
Complete QC testing of API and lipids (limited testing for qualified vendors
included in the product fees)


- 51 -


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




•
Artwork origination and update costs, such as supplier costs, plates or
cylinders;

•
Any specific visual inspection of the bulk or of the finished products outside
of standard release testing;

•
Any specific shipment preparations for specific countries;

•
Stability program: Based on the information provided by Pacira the estimate per
time point, per batch per condition is [**]. Patheon will make a detailed
assessment and supply an accurate revised price for this work on provision of
the full testing specification and analytical methods.

•
Disposal of engineering batches;

•
Services resulting from a change in Applicable Law related to the Product or
Pacira Manufacturing Process.

•
Special projects as mutually agreed by the Parties.



Schedule 2.1(b)
Tiered Product Fees


Labelled and secondary packaged vials:


[**]


•
Year 1 will be the first 12 calendar months starting 1st day of the month
following FDA Approval Date.

•
All invoicing will occur at contracted rate for the year. Adjustment for the
tiered product fees will be invoiced/credited by Patheon at the end of each Year
1, Year 2, Year 3, Year 4 and Year 5.

•
Safety stock will count towards the calculation of annual volume in Schedule
2.3(d).

•
Should the Parties agree to extend the product dosage form to include vials of
any size other than 20ml, the Parties shall in good faith agree on the ratio
that such vials shall count towards the volumes forth in Schedule 2.3(d).


- 52 -


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------






Schedule 2.2(e)
Patheon Insurance Coverage
Patheon will maintain property damage insurance not less than [**] per claim and
in the aggregate per annum. The cover will be maintained subject to such
deductibles and exclusions as agreed to by Patheon in line with market
conditions and customary industry practice in the CMO Industry or as imposed by
insurers at the time.

- 53 -


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------






Schedule 2.3(d)
Pacira Annual Volume Forecast


Product
Annual Volume Forecast (Vials)
Year 1
Year 2
Year 3
Year 4
Year 5 and thereafter
EXPAREL®
[**]
[**]
[**]
[**]
[**]



The years stated herein are measured from the FDA Approval Date.

- 54 -


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




Schedule 2.8(f)
Expected Yield Rate




Measuring Period
Expected Yield Rate
[**]
[**]
[**]
[**]
[**]
[**]



The Yield will be calculated by dividing (x) the total number of saleable
batches Manufactured by Patheon including those non conforming batches not due
to a Patheon Nonconformance but excluding Patheon Nonconformance batches by (y)
(the total number of batches initiated by Patheon).


For avoidance of doubt, an example is attached to demonstrate calculation of
Yield and batches that will be subject to Patheon reimbursement.




[**]

- 55 -


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------






Schedule 4.4
Example Exchange Rate Fluctuation Mechanism


[ex102image1.gif]


Initial Exchange rate         1.0000 GBP / 1.6651 USD
Set Exchange rate        1.0000 GBP / 1.6800 USD


Initial Price             USD 6.29
Revised price before Fx*    USD 6.32


*reflects any inflationary change according to RPIJ www.ons.gov.uk and any
effects of improved efficiencies etc.


Calculation


Revised Price After Fx     = Revised price before Fx x ( Set exchange rate /
Initial exchange rate)
= 6.32 x (1.6800/1.6651)
= USD 6.377



- 56 -


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------






Schedule 6.4(a)


Patents
[**]





- 57 -


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




Schedule 10.6
Change of Control


[**]









[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.